Exhibit 10.3

 

Execution Version

 

AMENDMENT NO. 1 TO

UNIT PURCHASE AGREEMENT

 

This Amendment No. 1 to Unit Purchase Agreement (this “Amendment”), dated as of
January 23, 2020, is entered into by and among (i) Boxwood Merger Corp., a
Delaware corporation (“Parent”), (ii) Atlas TC Holdings LLC, a Delaware limited
liability company (“Holdings”), (iii) Atlas TC Buyer LLC, a Delaware limited
liability company (“Buyer”), (iv) Atlas Intermediate Holdings LLC, a Delaware
limited liability company (the “Company”) and (v) Atlas Technical Consultants
Holdings LP, a Delaware limited partnership (“Seller”). Capitalized terms used
but not defined herein shall have the meanings ascribed to them in the Agreement
(as defined below).

 

W I T N E S S E T H:

 

WHEREAS, Parent, Holdings, Buyer, the Company and Seller are parties to that
certain Unit Purchase Agreement, dated as of August 12, 2019 (the “Agreement”);
and

 

WHEREAS, the parties desire to amend the Agreement as set forth herein to
memorialize certain agreements reached by the parties.

 

NOW THEREFORE, in consideration of the premises and agreements herein contained,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties agree as follows:

 

SECTION 1.01. Amendments.

 

(a) A new definition of “Available Equity Proceeds Condition” is hereby added to
Section 1.1 of the Agreement as follows:

 

“Available Equity Proceeds Condition” means that the sum of (a) the cash
available to be released from the Trust Account (for avoidance of doubt, after
taking into account the Parent Stock Redemption) plus (b) the aggregate net
proceeds of any investment in Equity Interests of the Buyer Group by the Equity
Financing Sources, other than those proceeds received for the issuance of
Preferred Units to GSO, is greater than or equal to $50,000,000.

 

(b) The definition of “Common Stock Price” in Section 1.1 of the Agreement is
hereby amended and restated in its entirety to read as follows:

 

“Common Stock Price” means $10.00, subject to reduction to an amount equal to
the lesser of (a) the lowest gross purchase price per share of Parent Shares
purchased by any Equity Financing Source in the Financing (less any original
issue discounts, issue fees or similar) and (b) the lowest gross purchase price
per share (after taking into account any exercise price, strike price or similar
amount) of Parent Shares under any securities convertible into, or any rights,
warrants or options to acquire such Parent Shares, purchased by any Equity
Financing Source in the Financing (less any original issue discounts, issue fees
or similar); provided, that the foregoing clauses (a) and (b) (i) shall not
include the gross purchase price of any shares transferred from any Sponsor to
any Equity Financing Source, (ii) shall not include the gross purchase price of
the Preferred Units of Holdings to be issued pursuant to the terms of the GSO
Commitment Letter and (iii) shall not include the gross purchase price of any
Equity Interests purchased by any Equity Financing Source in a transaction and
at a gross purchase price with respect to which Seller has provided its prior
written consent in its sole discretion.

 



 

 

 

(c) The definition of “Equity Financing Sources” in Section 1.1 of the Agreement
is hereby amended and restated in its entirety to read as follows:

 

“Equity Financing Sources” means the Persons that have committed to provide or
otherwise entered into agreements in connection with the Cash Equity for the
transactions contemplated by this Agreement, including GSO and the parties named
in any Subscription Agreement, together with their current or future limited
partners, shareholders, managers, members, controlling Persons, respective
Affiliates and their respective Affiliates and representatives involved in the
Cash Equity and, in each case, their respective successors and assigns.

 

(d) The definition of “Equity Investor” in Section 1.1 of the Agreement is
hereby amended and restated in its entirety to read as follows:

 

“Equity Investor” means GSO and any Person that has executed a Subscription
Agreement.

 

(e) A new definition of “Forfeiture Agreement” is hereby added to Section 1.1 of
the Agreement:

 

“Forfeiture Agreement” means that certain Forfeiture Agreement, dated as of
January 23, 2020, by and between Boxwood Sponsor LLC and Seller, as amended or
modified from time to time.

 

(f) A new definition of “GSO” is hereby added to Section 1.1 of the Agreement as
follows:

 

“GSO” means GSO Capital Partners LP, a Delaware limited partnership.

 

(g) A new definition of “GSO Commitment” is hereby added to Section 1.1 of the
Agreement as follows:

 

“GSO Commitment” means the commitment of GSO to acquire Preferred Units and
Parent Shares pursuant to the GSO Commitment Letter.

 

(h) A new definition of “GSO Commitment Letter” is hereby added to Section 1.1
of the Agreement as follows:

 

“GSO Commitment Letter” means that certain (a) Commitment Letter, dated, January
23, 2020, among GSO, Parent and Holdings, with respect to GSO’s purchase of the
Preferred Units and Parent Shares and (b) Closing Payment Letter, dated, January
23, 2020, among GSO, Parent and Holdings.

 



2

 

 

(i) A new definition of “Long Engineering Purchase Agreement” is hereby added to
Section 1.1 of the Agreement as follows:

 

“Long Engineering Purchase Agreement” means that certain Equity Purchase
Agreement, dated as of November 20, 2019, by and among Atlas Technical
Consultants, LLC, Long Engineering, Inc., Long Eng Holdings, Inc. and the other
parties thereto.

 

(j) A new definition of “Preferred Units” is hereby added to Section 1.1 of the
Agreement as follows:

 

“Preferred Units” means the Series A Senior Preferred Units of Holdings to be
issued to GSO pursuant to the terms of the GSO Commitment Letter.

 

(k) The definition of “Rolled Unit Value” in Section 1.1 of the Agreement is
hereby amended and restated in its entirety to read as follows:

 

“Rolled Unit Value” equals the Enterprise Value minus (a) the sum of (i) the
aggregate net proceeds received by the Buyer Group from any Indebtedness for
Borrowed Money from Debt Financing Sources minus (ii) $10,500,000 (such
Indebtedness, for avoidance of doubt, to be used to fund the transactions
contemplated by the Long Engineering Purchase Agreement as contemplated by
Section 6.1(d)(iii)(4)), minus (b) the aggregate net proceeds of any investment
in Buyer Group by the Equity Financing Sources, minus (c) the amount of funds
remaining in the Trust Account following the Parent Stock Redemption, plus (d)
any expenses described in clause (c) of the definition of Available Closing Date
Equity to the extent actually paid in connection with the Closing; provided,
that the “Rolled Unit Value” shall not be less than $120,000,000; provided,
further, that the foregoing clauses (a), (b) and (c) shall include only amounts
of funds actually used to pay the Initial Purchase Price to Seller pursuant to
Section 2.6(c)(vii)(B), repay any Indebtedness for Borrowed Money pursuant to
Section 2.6(c)(vii)(K), pay any unpaid Transaction Expenses pursuant to Section
2.6(c)(vii)(J), pay any expenses described in clause (c) of the definition of
Available Closing Date Equity to the extent actually paid in connection with the
Closing or which otherwise reduces the amount of net proceeds of Indebtedness
For Borrowed Money from Debt Financing Sources pursuant to Section 6.1(d)(iii).

 

(l) The definition of “Rolled Units” in Section 1.1 of the Agreement is hereby
amended by adding the following proviso to the end of the definition:

 

“; provided, that if, and only if, the Available Equity Proceeds Condition is
not satisfied, then the amount of “Rolled Units” shall be increased by 1,750,000
Units”.

 



3

 

 

(m) The definition of “Rollover Class B Stock” in Section 1.1 of the Agreement
is hereby amended by adding the following proviso to the end of the definition:

 

“; provided, that if, and only if, the Available Equity Proceeds Condition is
not satisfied, then the amount of “Rollover Class B Stock” shall be increased by
1,750,000 shares of Class B Common Stock”.

 

(n) The table of defined terms set forth in Section 1.2 of the Agreement is
hereby amended to add “Director Nomination Agreement Section 2.6(b)(v)(H)” after
“Definitive Debt Agreement Section 6.17(b)”.

 

(o) Section 2.6(b)(iv) of the Agreement is hereby amended by replacing
“$297,000,000” with “$247,000,000”.

 

(p) Section 2.6(b)(v)(C) of the Agreement is hereby amended and restated in its
entirety as follows:

 

(C) Seller shall deliver to Parent the Amended and Restated Limited Liability
Company Agreement of Holdings in the form attached hereto as Exhibit D (which
shall be updated to include the terms of the Preferred Units) and effective as
of the Closing Date (the “A&R LLC Agreement”), duly executed by Seller;

 

(q) Section 2.6(b)(vii) of the Agreement is hereby amended by replacing
“$100,000,000” with “$152,000,000”.

 

(r) Section 2.6(c)(iii) of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

(iii) Stockholder Support Agreement and Forfeiture Agreement. Each of the
covenants of each Sponsor required under such Sponsor’s Stockholder Support
Agreement to be performed as of or prior to the Closing shall have been
performed in all material respects and each of the covenants of Boxwood Sponsor
LLC required under the Forfeiture Agreement to be performed as of or prior to
the Closing shall have been performed in all material respects.

 

(s) Section 2.6(c)(vi) of the Agreement is hereby amended by replacing
“$197,000,000” with “$247,000,000”.

 

(t) A new Section 2.6(c)(viii) is hereby added to the Agreement as follows:

 

(viii) GSO Definitive Documents. The terms of the definitive documents relating
to the transactions contemplated by the GSO Commitment Letter, including the
issuance of Preferred Units and Parent Shares to GSO, including the subscription
agreement, A&R LLC Agreement (updated as contemplated by Section 2.6(b)(v)(C)),
registration rights agreement and any other documents executed in connection
therewith, shall be no more favorable, individually or in the aggregate, to GSO,
and no more adverse, individually or in the aggregate, to Seller, the Atlas
Group or, after the Closing, the Buyer Group, than those set forth in the GSO
Commitment Letter.

 



4

 

 

(u) Section 5.2(a) of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

(a) Schedule 5.2(a) sets forth, with respect to each member of the Buyer Group
and any Subsidiaries thereof, (i) its name and jurisdiction of organization,
(ii) its form of organization and (iii) (A) as of the date hereof, the Equity
Interests issued by Parent and the record ownership thereof (other than with
respect to the record and beneficial ownership of the Class A Common Stock of
Parent and any Warrants issued in connection with the issuance of such Class A
Common Stock of Parent), (B) as of the date hereof, the Equity Interests issued
by Holdings and the record ownership thereof and (C) the Equity Interests issued
by each other member of the Buyer Group and the record ownership thereof.

 

(v) Section 6.1(d)(iii) of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

(iii) immediately after the actions in clause (ii) above, at the Closing,
subject to this Agreement and the Trust Agreement, disburse all remaining
amounts then available in the Trust Account and the proceeds of the Financing
(together, the “Closing Available Cash”) for the following purposes and in the
following order of priority (to the extent of such Closing Available Cash): (1)
the repayment of the Indebtedness for Borrowed Money pursuant to Section
2.6(c)(vii)(K), (2) the payment of the Estimated Transaction Expenses pursuant
to Section 2.6(c)(vii)(J), (3) the payment of any expenses described in clause
(c) of the definition of Available Closing Date Equity to the extent actually
due and payable in connection with the Closing (without duplication of the
payment of the Deferred Discount pursuant to the foregoing clause (ii)), (4) up
to $10,500,000 for immediate use by Holdings, Buyer, the Company or one of its
Subsidiaries in connection with the transactions contemplated by the Long
Engineering Purchase Agreement (and shall be deposited into one or more accounts
of Parent, the Company or more of its Subsidiaries (as determined by Parent),
(5) the payment to Seller, as part of the Initial Purchase Price pursuant to
Section 2.6(c)(vii)(B), until the Rolled Unit Value is equal to $120,000,000 and
(6) to either further reduce the total amount of Indebtedness For Borrowed Money
of the Buyer Group from all Debt Financing Sources, reduce the number of
Preferred Units to be issued to GSO (and the corresponding proceeds to be
received from such issuance) in accordance with the terms of the GSO Commitment
Letter or reduce a combination of both the amount of Indebtedness for Borrowed
Money of the Buyer Group from all Debt Financing Sources and the number of
Preferred Units to be issued to GSO (and the corresponding proceeds to be
received from such issuance) in accordance with the terms of the GSO Commitment
Letter, the balance of the Closing Available Cash, if any, after payment of the
amounts required under the foregoing clauses (1) through (5).

 

(w) Section 6.10(d) of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

(d) Notwithstanding anything to the contrary in this Section 6.10, nothing in
this Section 6.10 shall limit, modify, restrict, operate as a waiver with
respect to or otherwise affect, any rights any party may have under this
Agreement or any agreement entered into in connection herewith (including the
Director Nomination Agreement, Sponsor Voting Agreement, Sponsor Lock-Up
Agreement, Stockholder Support Agreement, the Forfeiture Agreement, Registration
Rights Agreement or the A&R LLC Agreement).

 



5

 

 

(x) A new Section 6.23 is hereby added to the Agreement as follows:

 

Cancellation of Class F Common Stock. Pursuant to the terms of and as further
specified in the Forfeiture Agreement, immediately prior to the Closing, if, and
only if, the Available Equity Proceeds Condition is not or will not be satisfied
at Closing, then Parent and Boxwood Sponsor LLC shall irrevocably cause to be
terminated, forfeited and cancelled, for no consideration and without further
right, obligation or liability of any kind or nature on the part of the Buyer
Group, Sponsors, Seller or the Company, 1,750,000 shares of Class F Common
Stock. For avoidance of doubt, if the Available Equity Proceeds Condition is
met, then this Section 6.23 shall be of no effect and the termination, forfeit
and cancellation of 1,750,000 shares of Class F Common Stock contemplated by
this Section 6.23 shall not occur.

 

(y) Section 8.2 of the Agreement is hereby amended by replacing “Bldg. A, Suite
260” with “Bldg. B, Suite 230”.

 

(z) Section 8.6 of the Agreement is hereby amended and restated in its entirety
to read as follows:

 

Entire Agreemen. This Agreement and the agreements and documents referred to
herein, including the Stockholder Support Agreement and the Forfeiture
Agreement, contain the entire agreement and understanding between the Parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, whether written or oral, relating to such subject matter in any
way. The Parties have voluntarily agreed to define their rights, Liabilities and
obligations with respect to the transactions contemplated hereby exclusively in
Contract pursuant to the express terms and provisions of this Agreement, and the
Parties expressly disclaim that they are owed any duties or are entitled to any
remedies not expressly set forth in this Agreement. Furthermore, this Agreement
embodies the justifiable expectations of sophisticated parties derived from
arm’s-length negotiations and no Person has any special relationship with
another Person that would justify any expectation beyond that of an ordinary
buyer and an ordinary seller in an arm’s-length transaction.

 

(aa) Exhibit D of the Agreement is hereby amended and restated in its entirety
in the form attached hereto as Annex I.

 

SECTION 1.02. Authorization. Each party hereby represents to the other parties
hereto that this Amendment has been duly authorized, executed and delivered by
such party in accordance with Section 8.1 of the Agreement and constitutes a
valid and binding obligation of such party enforceable against such party in
accordance with its terms. The parties hereby consent to and approve this
amendment for all purposes of the Agreement.

 

SECTION 1.03. Miscellaneous.

 

(a) After giving effect to this Amendment, references in (x) the Agreement, (y)
the Schedules to the Agreement and (z) each ancillary agreement to the Agreement
to “this Agreement”, “the Agreement”, the “Unit Purchase Agreement”, “hereof”,
“hereunder” or words of like import referring to the Agreement shall be deemed
to refer to the Agreement as amended by this Amendment, in each case, unless the
context otherwise requires.

 



6

 

 

(b) Except as amended hereby, the Agreement shall remain in full force and
effect. Nothing herein shall affect, modify or limit any waiver or consent
granted by any party pursuant to the Agreement.

 

(c) This Amendment may be executed in counterparts which together shall
constitute a single agreement.

 

(d) This Amendment shall be governed by, and construed in accordance with, the
Laws of the State of Delaware, without giving effect to principles or rules of
conflict of laws to the extent such principles or rules would require or permit
the application of Laws of another jurisdiction.

 

[Signature pages follow.]

 

7

 

 

IN WITNESS WHEREOF, the parties have hereunto caused this Amendment to be duly
executed as of the date hereof.

 

  BOXWOOD MERGER CORP.           By: /s/ Stephen M. Kadenacy     Name:  Stephen
M. Kadenacy     Title: Chief Executive Officer           ATLAS TC HOLDINGS LLC  
        By: /s/ Stephen M. Kadenacy     Name: Stephen M. Kadenacy     Title:  
Chief Executive Officer           ATLAS TC BUYER LLC           By: /s/ Stephen
M. Kadenacy     Name: Stephen M. Kadenacy     Title:   Chief Executive Officer

 

[Signature Page to Amendment No. 1 to Unit Purchase Agreement]

 



 

 

 

  ATLAS INTERMEDIATE HOLDINGS LLC           By: Atlas Technical Consultants
Holdings LP   Its:  Sole Member           By:  Atlas Technical Consultants
Holdings GP LLC   Its:  General Partner           By: /s/ L. Joe Boyer    
Name:  L. Joe Boyer     Title:   Chief Executive Officer           ATLAS
TECHNICAL CONSULTANTS HOLDINGS LP           By: Atlas Technical Consultants
Holdings GP LLC   Its:  General Partner           By: /s/ L. Joe Boyer     Name:
L. Joe Boyer     Title:   Chief Executive Officer

 

[Signature Page to Amendment No. 1 to Unit Purchase Agreement]

 



 

 

 

ANNEX I

 

FORM OF A&R LLC AGREEMENT

 

(see attached)

 

[Annex I to Amendment No. 1 to Unit Purchase Agreement]

 



 

 

 





 

 

 

 



 

 

FORM OF AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

ATLAS TC HOLDINGS LLC

 

DATED AS OF [●], 2020

 

 

 

THE LIMITED LIABILITY COMPANY INTERESTS IN ATLAS TC HOLDINGS LLC HAVE NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, THE SECURITIES
LAWS OF ANY STATE, OR ANY OTHER APPLICABLE SECURITIES LAWS, AND HAVE BEEN OR ARE
BEING ISSUED IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT AND SUCH LAWS. SUCH INTERESTS MUST BE ACQUIRED FOR INVESTMENT
ONLY AND MAY NOT BE OFFERED FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR
TRANSFERRED AT ANY TIME EXCEPT IN COMPLIANCE WITH (I) THE SECURITIES ACT, ANY
APPLICABLE SECURITIES LAWS OF ANY STATE AND ANY OTHER APPLICABLE SECURITIES
LAWS; (II) THE TERMS AND CONDITIONS OF THIS AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT; AND (III) ANY OTHER TERMS AND CONDITIONS AGREED TO
IN WRITING BETWEEN THE MANAGING MEMBER AND THE APPLICABLE MEMBER. THE LIMITED
LIABILITY COMPANY INTERESTS MAY NOT BE TRANSFERRED OF RECORD EXCEPT IN
COMPLIANCE WITH SUCH LAWS, THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT, AND ANY OTHER TERMS AND CONDITIONS AGREED TO IN WRITING BY THE
MANAGING MEMBER AND THE APPLICABLE MEMBER. THEREFORE, PURCHASERS AND OTHER
TRANSFEREES OF SUCH LIMITED LIABILITY COMPANY INTERESTS WILL BE REQUIRED TO BEAR
THE RISK OF THEIR INVESTMENT OR ACQUISITION FOR AN INDEFINITE PERIOD OF TIME.

 

 

 

 

Table of Contents

 

    Page Article I DEFINITIONS 2 Section 1.1 Definitions 2 Section 1.2
Interpretive Provisions 11       Article II ORGANIZATION OF THE LIMITED
LIABILITY COMPANY 12 Section 2.1 Formation 12 Section 2.2 Filing 12 Section 2.3
Name 12 Section 2.4 Registered Office: Registered Agent 12 Section 2.5 Principal
Place of Business 12 Section 2.6 Purpose: Powers 13 Section 2.7 Term 13 Section
2.8 Intent 13       Article III CLOSING TRANSACTIONS 13 Section 3.1 Purchase
Agreement Transactions 13       Article IV OWNERSHIP AND CAPITAL CONTRIBUTIONS;
CAPITAL ACCOUNTS 13 Section 4.1 Authorized Units; General Provisions with
Respect to Units 13 Section 4.2 Voting Rights 16 Section 4.3 Capital
Contributions: Unit Ownership 16 Section 4.4 Capital Accounts 17 Section 4.5
Other Matters 17 Section 4.6 Redemption of Common Units 18 Section 4.7
Representations and Warranties of the Members 23       Article V ALLOCATIONS OF
PROFITS AND LOSSES 24 Section 5.1 Profits and Losses 24 Section 5.2 Special
Allocations 24 Section 5.3 Allocations for Tax Purposes in General 26 Section
5.4 Other Allocation Rules 27       Article VI DISTRIBUTIONS 28 Section 6.1
Distributions 28 Section 6.2 Tax-Related Distributions 29 Section 6.3
Distribution Upon Withdrawal 29       Article VII MANAGEMENT 29 Section 7.1
Managing Member Rights; Fiduciary Duties 29 Section 7.2 Officers 29 Section 7.3
Warranted Reliance by Officers on Others 30 Section 7.4 Indemnification. 31
Section 7.5 Maintenance of Insurance or Other Financial Arrangements 32 Section
7.6 Resignation or Termination of Managing Member 33

 



i

 

 

Table of Contents (cont'd)

 

    Page       Section 7.7 No Inconsistent Obligations 33 Section 7.8
Reclassification Events of PubCo 33 Section 7.9 Certain Costs and Expenses 34  
    Article VIII ROLE OF MEMBERS 34 Section 8.1 Rights or Powers 34 Section 8.2
Voting 34 Section 8.3 Various Capacities 35 Section 8.4 Investment
Opportunities. 35       Article IX TRANSFERS OF INTERESTS 36 Section 9.1
Restrictions on Transfer 36 Section 9.2 Notice of Transfer 37 Section 9.3
Transferee Members 37 Section 9.4 Legend 38       Article X ACCOUNTING 38
Section 10.1 Books of Account 38 Section 10.2 Tax Elections 38 Section 10.3 Tax
Returns; Information 39 Section 10.4 Company Representative 39 Section 10.5
Withholding Tax Payments and Obligations 39       Article XI DISSOLUTION 40
Section 11.1 Liquidating Events 40 Section 11.2 Bankruptcy 41 Section 11.3
Procedure 41 Section 11.4 Rights of Members 42 Section 11.5 Notices of
Dissolution 42 Section 11.6 Reasonable Time for Winding Up 42 Section 11.7 No
Deficit Restoration 42       Article XII GENERAL 43 Section 12.1 Amendments;
Waivers 43 Section 12.2 Further Assurances 43 Section 12.3 Successors and
Assigns 43 Section 12.4 Entire Agreement 43 Section 12.5 Rights of Members
Independent 44 Section 12.6 Governing Law 44 Section 12.7 Jurisdiction and Venue
44 Section 12.8 Headings 44 Section 12.9 Counterparts 44 Section 12.10 Notices
45 Section 12.11 Representation by Counsel; Interpretation 46 Section 12.12
Severability 46 Section 12.13 Expenses 46 Section 12.14 Waiver of Jury Trial 46
Section 12.15 No Third Party Beneficiaries 46 Section 12.16 No Recourse 46

 

ii

 

 

AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

ATLAS TC HOLDINGS LLC

 

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (as amended,
supplemented or restated from time to time, this “Agreement”) of Atlas TC
Holdings LLC, a Delaware limited liability company (the “Company”), is entered
into as of [●], 2020, by and among [Boxwood Merger Corp.], a Delaware
corporation (“PubCo”), and each other Person who is or at any time becomes a
Member (each, a “Party” and collectively, the “Parties”) in accordance with the
terms of this Agreement and the Act. Capitalized terms used herein and not
otherwise defined have the respective meanings set forth in Section 1.1.

 

RECITALS

 

WHEREAS, the Company was formed pursuant to a Certificate of Formation filed in
the office of the Secretary of State of the State of Delaware on July 30, 2019,
and was originally governed by the Limited Liability Company Agreement of the
Company, dated as of July 30, 2019, 2019 (the “Existing LLC Agreement”);

 

WHEREAS, prior to giving effect to the transactions contemplated by the Purchase
Agreement (as defined below), the Company was wholly owned by Pubco;

 

WHEREAS, on [●], 2020, the Company, PubCo and Atlas Technical Consultants
Holdings LP, a Delaware limited partnership (“Atlas”) entered into that certain
Unit Purchase Agreement (as amended, modified or supplemented from time to time,
the “Purchase Agreement”), pursuant to which, among other things, Atlas
transferred 100% of the Interests in Atlas Intermediate Holdings LLC to Atlas TC
Buyer LLC, a wholly owned subsidiary of the Company (“Buyer”), in exchange for
$[●], [●] shares of Class B Common Stock and [●] Common Units;

 

WHEREAS, as of the Effective Time, Atlas and PubCo are the sole Members of the
Company;

 

WHEREAS, the Members desire to amend and restate the Existing LLC Agreement as
of the Effective Date to reflect (a) the consummation of the transactions
contemplated by the Purchase Agreement, (b) PubCo’s designation as the sole
managing Member of the Company (in its capacity as managing Member as
applicable, the “Managing Member”), and (c) the rights and obligations of the
Members that are enumerated and agreed upon in the terms of this Agreement
effective as of the Effective Time;

 

WHEREAS, each Common Unit (other than any Common Unit held by PubCo and its
wholly owned Subsidiaries) may be redeemed, at the election of the holder of
such Common Unit (together with the surrender and delivery by such holder of one
share of Class B Common Stock), for one share of Class A Common Stock in
accordance with the terms and conditions of this Agreement; and

 

WHEREAS, this Agreement shall supersede the Existing LLC Agreement in its
entirety as of the date hereof.

 



 

 

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, the parties
hereby agree as follows:

 

Article I
DEFINITIONS

 

Section 1.1 Definitions. As used in this Agreement and the Schedules and
Exhibits attached to this Agreement, the following definitions shall apply:

 

“Act” means the Delaware Limited Liability Company Act, 6 Del. C. § 18-101, et
seq., as amended from time to time (or any corresponding provisions of
succeeding law).

 

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Entity.

 

“Adjusted Basis” has the meaning given such term in Section 1011 of the Code.

 

“Adjusted Capital Account Deficit” means the deficit balance, if any, in such
Member’s Capital Account at the end of any Fiscal Year or other taxable period,
with the following adjustments:

 

(a) credit to such Capital Account any amount that such Member is obligated to
restore under Treasury Regulations Section 1.704-1(b)(2)(ii)(c), as well as any
addition thereto pursuant to the next to last sentences of Treasury Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5) after taking into account thereunder
any changes during such year in Company Minimum Gain and Member Minimum Gain;
and

 

(b) debit to such Capital Account the items described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 

This definition of Adjusted Capital Account Deficit is intended to comply with
the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

 

“Affiliate” means, when used with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person in question. For
purposes of this Agreement, (i) no Member shall be deemed to be an Affiliate of
any other Member and (ii) no Member shall be deemed to be an Affiliate of the
Company.

 

“Agreement” is defined in the preamble to this Agreement.

 



2

 

 

“Atlas” is defined in the recitals to this Agreement.

 

“beneficially own” and “beneficial owner” shall be as defined in Rule 13d-3 of
the rules promulgated under the Exchange Act.

 

“Bipartisan Budget Act” means Title XI of the Bipartisan Budget Act of 2015, as
may be amended from time to time (or any corresponding provisions of succeeding
law), and any related provisions of law, including court decisions, regulations
and administrative guidance.

 

“Board” means the board of directors of PubCo.

 

“Business Day” means each day of the week except Saturdays, Sundays and days on
which banking institutions are authorized by law to close in New York, New York
or Houston, Texas.

 

“Business Opportunities Exempt Party” is defined in Section 8.4.

 

“Call Election Notice” is defined in Section 4.6(f).

 

“Call Right” has the meaning set forth in Section 4.6(f).

 

“Capital Account” means, with respect to any Member, the capital account
maintained for such Member in accordance with Section 4.4.

 

“Capital Contribution” means, with respect to any Member, the amount of cash and
the initial Gross Asset Value of any property (other than cash) contributed to
the Company by such Member. Any reference to the Capital Contribution of a
Member will include any Capital Contributions made by a predecessor holder of
such Member’s Units to the extent that such Capital Contribution was made in
respect of Units Transferred to such Member.

 

“Cash Election” is defined in Section 4.6(a)(iv) and shall also include PubCo’s
election to purchase Common Units for cash pursuant to an exercise of its Call
Right set forth in Section 4.6(f).

 

“Cash Election Notice” is defined in Section 4.6(a)(iv).

 

“Cash Election Amount” means with respect to a particular Redemption for which a
Cash Election has been made, (i) if the Class A Common Stock trades on a
National Securities Exchange or automated or electronic quotation system, an
amount of cash equal to the product of (A) the number of shares of Class A
Common Stock that would have been received in such Redemption if a Cash Election
had not been made and (B) the average of the volume-weighted closing price for a
share of Class A Common Stock on the principal U.S. securities exchange or
automated or electronic quotation system, as applicable, on which the Class A
Common Stock trades, as reported by Bloomberg, L.P. or its successor, for each
of the ten consecutive full Trading Days ending on and including the last full
Trading Day immediately prior to the Redemption Notice Date, subject to
appropriate and equitable adjustment for any stock splits, reverse splits, stock
dividends or similar events affecting the Class A Common Stock; and (ii) if the
Class A Common Stock is not then traded on a U.S. securities exchange or
automated or electronic quotation system, as applicable, an amount of cash equal
to the product of (A) the number of shares of Class A Common Stock that would
have been received in such Redemption if a Cash Election had not been made and
(B) the Fair Market Value of one share of Class A Common Stock that would be
obtained in an arms-length transaction between an informed and willing buyer and
an informed and willing seller, neither of whom is under any compulsion to buy
or sell, respectively, and without regard to the particular circumstances of the
buyer or seller.

 



3

 

 

“Class A Common Stock” means, as applicable, (a) the Class A Common Stock, par
value $0.0001 per share, of PubCo or (b) following any consolidation, merger,
reclassification or other similar event involving PubCo, any shares or other
securities of PubCo or any other Person or cash or other property that become
payable in consideration for the Class A Common Stock or into which the Class A
Common Stock is exchanged or converted as a result of such consolidation,
merger, reclassification or other similar event.

 

“Class B Common Stock” means, as applicable, (a) the Class B Common Stock, par
value $0.0001 per share, of PubCo or (b) following any consolidation, merger,
reclassification or other similar event involving PubCo, any shares or other
securities of PubCo or any other Person or cash or other property that become
payable in consideration for the Class B Common Stock or into which the Class B
Common Stock is exchanged or converted as a result of such consolidation,
merger, reclassification or other similar event.

 

“Closing Date Capital Account Balance” means, with respect to any Member, the
positive Capital Account balance of such Member as of the date hereof after
giving effect to the transactions contemplated by the Purchase Agreement, the
amount or deemed value of which is set forth on Exhibit A.

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time (or any corresponding provisions of succeeding law).

 

“Commission” means the U.S. Securities and Exchange Commission, including any
governmental body or agency succeeding to the functions thereof.

 

“Common Units” means the common units of limited liability company interests
issued hereunder and shall also include any Equity Security of the Company
issued in respect of or in exchange for Common Units, whether by way of dividend
or other distribution, split, recapitalization, merger, rollup transaction,
consolidation, conversion or reorganization.

 

“Company” is defined in the preamble to this Agreement.

 

“Company Minimum Gain” has the meaning of “partnership minimum gain” set forth
in Treasury Regulations Sections 1.704-2(b)(2) and 1.704-2(d). It is further
understood that Company Minimum Gain shall be determined in a manner consistent
with the rules of Treasury Regulations Section 1.704-2(b)(2), including the
requirement that if the adjusted Gross Asset Value of property subject to one or
more Nonrecourse Liabilities differs from its adjusted tax basis, Company
Minimum Gain shall be determined with reference to such Gross Asset Value.

 

“Company Representative” has the meaning assigned to the term “partnership
representative” in Section 6223 of the Code and any Treasury Regulations or
other administrative or judicial pronouncements promulgated thereunder.

 



4

 

 

“Contract” means any written agreement, contract, lease, sublease, license,
sublicense, obligation, promise or undertaking.

 

“control” means the possession, directly or indirectly, through one or more
intermediaries, of the following: (a) in the case of a corporation, more than
50% of the outstanding voting securities thereof, (b) in the case of a limited
liability company, partnership, limited partnership or joint venture, the right
to more than 50% of the distributions therefrom (including liquidating
distributions), (c) in the case of a trust or estate, more than 50% of the
beneficial interest therein, (d) in the case of any other entity, more than 50%
of the economic or beneficial interest therein or (e) in the case of any entity,
the power or authority, through ownership of voting securities, by contract or
otherwise, to direct the management, activities or policies of the entity.

 

“Covered Person” is defined in Section 7.4.

 

“Debt Securities” means, with respect to PubCo, any and all debt instruments or
debt securities that are not convertible or exchangeable into Equity Securities
of PubCo.

 

“Depreciation” means, for each Fiscal Year or other taxable period, an amount
equal to the depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such Fiscal Year or other taxable period,
except that (a) with respect to any such property the Gross Asset Value of which
differs from its Adjusted Basis for U.S. federal income tax purposes and which
difference is being eliminated by use of the “remedial method” pursuant to
Treasury Regulations Section 1.704-3(d), Depreciation for such Fiscal Year or
other taxable period shall be the amount of book basis recovered for such Fiscal
Year or other taxable period under the rules prescribed by Treasury Regulations
Section 1.704-3(d)(2), and (b) with respect to any other such property the Gross
Asset Value of which differs from its Adjusted Basis for U.S. federal income tax
purposes at the beginning of such Fiscal Year or other taxable period.
Depreciation shall be an amount which bears the same ratio to such beginning
Gross Asset Value as the federal income tax depreciation, amortization, or other
cost recovery deduction for such Fiscal Year or other taxable period bears to
such beginning Adjusted Basis; provided, however, that if the Adjusted Basis for
U.S. federal income tax purposes of an asset at the beginning of such Fiscal
Year or other taxable period is zero, Depreciation with respect to such asset
shall be determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the Managing Member.

 

“DGCL” means the General Corporation Law of the State of Delaware, as amended
from time to time (or any corresponding provisions of succeeding law).

 

“Discount” has the meaning set forth in Section 4.6(b)(ii).

 

“Effective Time” means 12:01 a.m. Central Standard Time on the date hereof.

 

“Equity Securities” means (a) with respect to a partnership, limited liability
company or similar Person, any and all units, interests, rights to purchase,
warrants, options or other equivalents of, or other ownership interests in, any
such Person as well as debt or equity instruments convertible, exchangeable or
exercisable into any such units, interests, rights or other ownership interests
and (b) with respect to a corporation, any and all shares, interests,
participation or other equivalents (however designated) of corporate stock,
including all common stock and preferred stock, or warrants, options or other
rights to acquire any of the foregoing, including any debt instrument
convertible or exchangeable into any of the foregoing.

 



5

 

 

“ERISA” means the Employee Retirement Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as the same may be amended from time to time
(or any corresponding provisions of succeeding law).

 

“Existing LLC Agreement” is defined in the recitals to this Agreement.

 

“Fair Market Value” means the fair market value of any property as determined in
Good Faith by the Managing Member after taking into account such factors as the
Managing Member shall deem appropriate.

 

“Federal Bankruptcy Code” means Title 11 of the United States Code, as amended
from time to time, and all rules and regulations promulgated thereunder.

 

“Fiscal Year” means the fiscal year of the Company, which shall end on December
31 of each calendar year unless, for U.S. federal income tax purposes, another
fiscal year is required. The Company shall have the same fiscal year for U.S.
federal income tax purposes and for accounting purposes.

 

“GAAP” means U.S. generally accepted accounting principles at the time.

 

“Good Faith” means a Person having acted in good faith and in a manner such
Person reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to a criminal proceeding, having had no reasonable
cause to believe such Person’s conduct was unlawful.

 

“Governmental Entity” means any federal, national, supranational, state,
provincial, local, foreign or other government, governmental, stock exchange,
regulatory or administrative authority, agency or commission or any court,
tribunal, or judicial or arbitral body.

 

“Gross Asset Value” means, with respect to any asset, the asset’s Adjusted Basis
for U.S. federal income tax purposes, except as follows:

 

(a) the initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross Fair Market Value of such asset as of the date of
such contribution;

 

(b) the Gross Asset Values of all Company assets shall be adjusted to equal
their respective gross Fair Market Values as of the following times: (i) the
acquisition of an Interest (or additional Interest) in the Company by any new or
existing Member in exchange for more than a de minimis Capital Contribution to
the Company; (ii) the grant of an Interest (other than a de minimis Interest) as
consideration for the provision of services to or for the benefit of the Company
by an existing Member acting in a member capacity, or by a new Member acting in
a member capacity or in anticipation of becoming a Member of the Company; (iii)
the distribution by the Company to a Member of more than a de minimis amount of
Company assets as consideration for an Interest in the Company; (iv) the
liquidation of the Company within the meaning of Treasury Regulations Section
1.704-1(b)(2)(ii)(g)(1)); (v) the acquisition of an Interest in the Company by
any new or existing Member upon the exercise of a noncompensatory option in
accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(s); or (vi) any
other event to the extent determined by the Managing Member to be permitted and
necessary or appropriate to properly reflect Gross Asset Values in accordance
with the standards set forth in Treasury Regulations Section
1.704-1(b)(2)(iv)(g); provided, however, that adjustments pursuant to clauses
(i), (ii), (iii) and (v) above shall be made only if the Managing Member
reasonably determines that such adjustments are necessary or appropriate to
reflect the relative economic interests of the Members in the Company. If any
noncompensatory options are outstanding upon the occurrence of an event
described in this paragraph (b)(i) through (b)(vi), the Company shall adjust the
Gross Asset Values of its properties in accordance with Treasury Regulations
Sections 1.704-1(b)(2)(iv)(f)(1) and 1.704-1(b)(2)(iv)(h)(2);

 



6

 

 

(c) the Gross Asset Value of any Company asset distributed to any Member shall
be adjusted to equal the gross Fair Market Value of such asset on the date of
such distribution;

 

(d) the Gross Asset Values of Company assets shall be increased (or decreased)
to reflect any adjustments to the Adjusted Basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and subsection (f) in the
definition of “Profits” or “Losses” below or Section 5.2(h); provided, however,
that the Gross Asset Value of a Company asset shall not be adjusted pursuant to
this subsection to the extent the Managing Member determines that an adjustment
pursuant to subsection (b) of this definition is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this subsection (d); and

 

(e) if the Gross Asset Value of a Company asset has been determined or adjusted
pursuant to subsections (a), (b) or (d) of this definition of Gross Asset Value,
such Gross Asset Value shall thereafter be adjusted by the Depreciation taken
into account with respect to such asset for purposes of computing Profits,
Losses and other items allocated pursuant to Article V.

 

“Indebtedness” means (a) all indebtedness for borrowed money (including
capitalized lease obligations, sale-leaseback transactions or other similar
transactions, however evidenced), (b) any other indebtedness that is evidenced
by a note, bond, debenture, draft or similar instrument, (c) notes payable and
(d) lines of credit and any other agreements relating to the borrowing of money
or extension of credit.

 

“Interest” means the entire interest of a Member in the Company, including the
Units and all of such Member’s rights, powers and privileges under this
Agreement and the Act.

 

“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, requirement or
rule of law (including common law).

 



7

 

 

“Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, regardless of when asserted.

 

“Liquidating Event” is defined in Section 11.1.

 

“Managing Member” is defined in the recitals to this Agreement.

 

“Member” means any Person that executes this Agreement as a Member, and any
other Person admitted to the Company as an additional or substituted Member,
that has not made a disposition of such Person’s entire Interest.

 

“Member Minimum Gain” has the meaning ascribed to “partner nonrecourse debt
minimum gain” set forth in Treasury Regulations Section 1.704-2(i). It is
further understood that the determination of Member Minimum Gain and the net
increase or decrease in Member Minimum Gain shall be made in the same manner as
required for such determination of Company Minimum Gain under Treasury
Regulations Sections 1.704-2(d) and 1.704-2(g)(3).

 

“Member Nonrecourse Debt” has the meaning of “partner nonrecourse debt” set
forth in Treasury Regulations Section 1.704-2(b)(4).

 

“Member Nonrecourse Deductions” has the meaning of “partner nonrecourse
deductions” set forth in Treasury Regulations Sections 1.704-2(i)(1) and
1.704-2(i)(2).

 

“National Securities Exchange” means an exchange registered with the Commission
under the Exchange Act.

 

“Nonrecourse Deductions” has the meaning assigned that term in Treasury
Regulations Section 1.704-2(b).

 

“Nonrecourse Liability” is defined in Treasury Regulations Section
1.704-2(b)(3).

 

“Officer” means each Person appointed as an officer of the Company pursuant to
and in accordance with the provisions of Section 7.2 and listed on Exhibit B
attached hereto.

 

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under Section
13(d)(3) of the Exchange Act.

 

“Plan Asset Regulations” means the regulations issued by the U.S. Department of
Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the Code of
Federal Regulations, or any successor regulations as the same may be amended
from time to time.

 

“Prime Rate” means, on any date of determination, a rate per annum equal to the
rate of interest most recently published by The Wall Street Journal as the
“prime rate” at large U.S. money center banks.

 

“Proceeding” is defined in Section 7.4.

 



8

 

 

“Profits” or “Losses” means, for each Fiscal Year or other taxable period, an
amount equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments (without duplication):

 

(f) any income or gain of the Company that is exempt from U.S. federal income
tax and not otherwise taken into account in computing Profits or Losses shall be
added to such taxable income or loss;

 

(g) any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses, shall be subtracted from such taxable income or
loss;

 

(h) in the event the Gross Asset Value of any Company asset is adjusted pursuant
to subsection (b) or (c) of the definition of Gross Asset Value above, the
amount of such adjustment shall be treated as an item of gain (if the adjustment
increases the Gross Asset Value of the Company asset) or an item of loss (if the
adjustment decreases the Gross Asset Value of the Company asset) from the
disposition of such asset and shall, except to the extent allocated pursuant to
Section 5.2, be taken into account for purposes of computing Profits or Losses;

 

(i) gain or loss resulting from any disposition of Company assets with respect
to which gain or loss is recognized for U.S. federal income tax purposes shall
be computed with reference to the Gross Asset Value of the asset disposed of
notwithstanding that the adjusted tax basis of such asset differs from its Gross
Asset Value;

 

(j) in lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation;

 

(k) to the extent an adjustment to the adjusted tax basis of any asset pursuant
to Code Section 734(b) is required, pursuant to Treasury Regulations Section
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital Account
balances as a result of a distribution other than in liquidation of a Member’s
interest in the Company, the amount of such adjustment shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or an item of
loss (if the adjustment decreases such basis) from the disposition of such asset
and shall be taken into account for purposes of computing Profits or Losses; and

 

(l) any items of income, gain, loss or deduction which are specifically
allocated pursuant to the provisions of Section 5.2 shall not be taken into
account in computing Profits or Losses for any taxable year, but such items
available to be specially allocated pursuant to Section 5.2 will be determined
by applying rules analogous to those set forth in subparagraphs (a) through (f)
above.

 

“Property” means all real and personal property owned by the Company from time
to time, including both tangible and intangible property.

 



9

 

 

“PubCo” is defined in the preamble to this Agreement.

 

“PubCo Common Stock” means all classes and series of common stock of PubCo,
including the Class A Common Stock and the Class B Common Stock.

 

“Purchase Agreement” is defined in the recitals to this Agreement.

 

“Reclassification Event” means any of the following: (a) any reclassification or
recapitalization of PubCo Common Stock (other than a change in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or combination or any transaction subject to Section
4.1(g)), (b) any merger, consolidation or other combination involving PubCo or
(c) any sale, conveyance, lease, or other disposal of all or substantially all
the properties and assets of PubCo to any other Person, in each of clauses (a),
(b) or (c), as a result of which holders of PubCo Common Stock shall be entitled
to receive cash, securities or other property for their shares of PubCo Common
Stock.

 

“Redeeming Member” is defined in Section 4.6(a)(i).

 

“Redemption” has the meaning set forth in Section 4.6(a)(i).

 

“Redemption Date” means (a) the later of (i) the date that is five Business Days
after the Redemption Notice Date and (ii) if the Company or PubCo has made a
valid Cash Election with respect to the relevant Redemption, the first Business
Day on which the Company or PubCo has available funds to pay the Cash Election
Amount, which in no event shall be more than ten Business Days after the
Redemption Notice Date, or (b) such later date (i) specified in the Redemption
Notice or (ii) on which a contingency described in Section 4.6(a)(ii)(C) that is
specified in the Redemption Notice is satisfied.

 

“Redemption Notice” is defined in Section 4.6(a)(ii).

 

“Redemption Notice Date” is defined in Section 4.6(a)(ii).

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among PubCo and the other parties thereto
(together with any other parties that become a party thereto from time to time
upon execution of a joinder in accordance with the terms thereof by any
successor or assign to any party to such Agreement).

 

“Registration Statement” means any registration statement that PubCo is required
to file pursuant to the Registration Rights Agreement.

 

“Regulatory Allocations” is defined in Section 5.2(i).

 

“Retraction Notice” is defined in Section 4.6(b)(i).

 

“Securities Act” means the Securities Act of 1933, and the rules and regulations
promulgated thereunder, as the same may be amended from time to time (or any
corresponding provisions of succeeding law).

 



10

 

 

“Subsidiary” means, with respect to any specified Person, any other Person with
respect to which such specified Person (a) has, directly or indirectly, the
power, through the ownership of securities or otherwise, to elect a majority of
directors or similar managing body or (b) beneficially owns, directly or
indirectly, a majority of such Person’s Equity Securities.

 

“Tax Distribution Date” means any date that is two Business Days prior to (a)
the date on which estimated federal income tax payments are required to be made
by calendar year corporate taxpayers and (b) the due date for federal income tax
returns of corporate calendar year taxpayers (without regard to extensions).

 

“Tax Distributions” means distributions required to be made pursuant to Section
6.2.

 

“Trading Day” means a day on which the Nasdaq Capital Market or such other
principal United States securities exchange on which the Class A Common Stock is
listed or admitted to trading and is open for the transaction of business
(unless such trading shall have been suspended for the entire day).

 

“Transfer” means, when used as a noun, any voluntary or involuntary, direct or
indirect (whether through a change of control of the Transferor or any Person
that controls the Transferor, the issuance or transfer of Equity Securities of
the Transferor, by operation of law or otherwise), transfer, sale, pledge or
hypothecation or other disposition and, when used as a verb, voluntarily or
involuntarily, directly or indirectly (whether through a change of control of
the Transferor or any Person that controls the Transferor, the issuance or
transfer of Equity Securities of the Transferor or any Person that controls the
Transferor, by operation of law or otherwise), to transfer, sell, pledge or
hypothecate or otherwise dispose of. The terms “Transferee,” “Transferor,”
“Transferred,” and other forms of the word “Transfer” shall have the correlative
meanings.

 

“Transfer Agent” is defined in Section 4.6(a)(iii).

 

“Treasury Regulations” means pronouncements, as amended from time to time, or
their successor pronouncements, which clarify, interpret and apply the
provisions of the Code, and which are designated as “Treasury Regulations” by
the United States Department of the Treasury.

 

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
Delaware.

 

“Units” means the Common Units and any other Equity Security of the Company.

 

Section 1.2 Interpretive Provisions. For all purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires:

 

(a) the terms defined in Section 1.1 are applicable to the singular as well as
the plural forms of such terms;

 

(b) all accounting terms not otherwise defined herein have the meanings assigned
under GAAP;

 



11

 

 

(c) all references to currency, monetary values and dollars set forth herein
shall mean United States (U.S.) dollars and all payments hereunder shall be made
in United States dollars;

 

(d) when a reference is made in this Agreement to an Article, Section, Exhibit
or Schedule, such reference is to an Article or Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated;

 

(e) whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”;

 

(f) “or” is not exclusive;

 

(g) pronouns of either gender or neuter shall include, as appropriate, the other
pronoun forms; and

 

(h) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement.

 

Article II
ORGANIZATION OF THE LIMITED LIABILITY COMPANY

 

Section 2.1 Formation. The Company has been formed as a limited liability
company subject to the provisions of the Act upon the terms, provisions and
conditions set forth in this Agreement.

 

Section 2.2 Filing. The Company’s Certificate of Formation has been filed with
the Secretary of State of the State of Delaware in accordance with the Act. The
Members shall execute such further documents (including amendments to such
Certificate of Formation) and take such further action as is appropriate to
comply with the requirements of Law for the operation of a limited liability
company in all states and counties where the Company may conduct its business.

 

Section 2.3 Name. The name of the Company is Atlas TC Holdings LLC” and all
business of the Company shall be conducted in such name or, in the discretion of
the Managing Member, under any other name.

 

Section 2.4 Registered Office: Registered Agent. The location of the registered
office of the Company in the State of Delaware is Corporation Trust Center, 1209
Orange Street, Wilmington, Delaware 19801, or at such other place as the
Managing Member from time to time may select. The name and address for service
of process on the Company in the State of Delaware is The Corporation Trust
Company, 1209 Orange Street, New Castle County, Wilmington, Delaware 19801, or
such other qualified Person as the Managing Member may designate from time to
time and its business address.

 

Section 2.5 Principal Place of Business. The principal place of business of the
Company shall be located in such place as is determined by the Managing Member
from time to time.

 



12

 

 

Section 2.6 Purpose: Powers. The nature of the business or purposes to be
conducted or promoted by the Company is to engage in any lawful act or activity
for which limited liability companies may be formed under the Act. The Company
shall have the power and authority to take any and all actions and engage in any
and all activities necessary, appropriate, desirable, advisable, ancillary or
incidental to the accomplishment of the foregoing purpose.

 

Section 2.7 Term. The term of the Company commenced on the date of filing of the
Certificate of Formation of the Company with the office of the Secretary of
State of the State of Delaware in accordance with the Act and shall continue
indefinitely. The Company may be dissolved and its affairs wound up only in
accordance with Article XI.

 

Section 2.8 Intent. It is the intent of the Members that the Company be operated
in a manner consistent with its treatment as a “partnership” for U.S. federal
and applicable state and local income tax purposes. Neither the Company nor any
Member shall take any action inconsistent with the express intent of the parties
hereto as set forth in this Section 2.8.

 

Article III
CLOSING TRANSACTIONS

 

Section 3.1 Purchase Agreement Transactions.

 

(a) Pursuant to the terms of the Purchase Agreement, at the Effective Time,
Atlas transferred 100% of the Interests of the Company to Buyer in exchange for
$[●], [●] shares of Class B Common Stock and [●] Common Units. The total number
of Common Units and shares of Class B Common Stock held by Atlas and PubCo
immediately following the consummation of the transactions contemplated by this
Section 3.1 is set forth on Exhibit A hereto.

 

(b) PubCo shall take all actions necessary to cause the stock records of the
Class B Common Stock to be held on the books and records of the Transfer Agent.

 

Article IV
OWNERSHIP AND CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

 

Section 4.1 Authorized Units; General Provisions with Respect to Units.

 

(a) Subject to the provisions of this Agreement, the Company shall be authorized
to issue from time to time such number of Common Units and such other Equity
Securities as the Managing Member shall determine in accordance with Section
4.3. Each authorized Unit may be issued pursuant to such agreements as the
Managing Member shall approve, including pursuant to options and warrants. The
Company may reissue any Units that have been repurchased or acquired by the
Company; provided, that any such issuance, and the admission of any Person as a
Member in connection therewith, is otherwise made in accordance with the
provisions of this Agreement.

 

(b) Each outstanding Common Unit shall be identical (except as provided in
Section 4.3).

 



13

 

 

(c) Initially, the Units will be uncertificated. If the Managing Member
determines that it is in the interest of the Company to issue certificates
representing the Units, certificates will be issued and the Units will be
represented by those certificates, and this Agreement shall be amended as the
Managing Member shall determine necessary or desirable to reflect the issuance
of certificated Units for purposes of the Uniform Commercial Code. Nothing
contained in this Section 4.1(c) shall be deemed to authorize or permit any
Member to Transfer its Units except as otherwise permitted under this Agreement.

 

(d) The total number and type of Units issued and outstanding and held by the
Members is set forth on Exhibit A (as amended from time to time in accordance
with the terms of this Agreement) as of the date set forth therein.

 

(e) If, at any time after the Effective Time, PubCo issues a share of its Class
A Common Stock or any other Equity Security of PubCo (other than shares of Class
B Common Stock), (i) the Company shall concurrently issue to PubCo one Common
Unit (if PubCo issues a share of Class A Common Stock), or such other Equity
Security of the Company (if PubCo issues Equity Securities other than Class A
Common Stock) corresponding to the Equity Securities issued by PubCo, and with
substantially the same rights to dividends and distributions (including
distributions upon liquidation) and other economic rights as those of such
Equity Securities of PubCo to be issued and (ii) PubCo shall concurrently
contribute to the Company the net proceeds or other property received by PubCo,
if any, for such share of Class A Common Stock or other Equity Security;
provided, however, that if PubCo issues any shares of Class A Common Stock in
order to acquire or fund the acquisition from a Member (other than PubCo) of a
number of Common Units (and shares of Class B Common Stock) equal to the number
of shares of Class A Common Stock so issued, then the Company shall not issue
any new Common Units in connection therewith and, where such shares of Class A
Common Stock have been issued for cash to fund an acquisition, PubCo shall not
be required to transfer such net proceeds to the Company, and such net proceeds
shall instead be transferred to such Member as consideration for such
acquisition. Notwithstanding the foregoing, this Section 4.1(e) shall not apply
to the issuance and distribution to holders of shares of PubCo Common Stock of
rights to purchase Equity Securities of PubCo under a “poison pill” or similar
shareholders rights plan (and upon any redemption of Common Units for Class A
Common Stock, such Class A Common Stock will be issued together with a
corresponding right under such plan), or to the issuance under PubCo’s employee
benefit plans of any warrants, options, stock appreciation right, restricted
stock, restricted stock units, performance based award or other rights to
acquire Equity Securities of PubCo or rights or property that may be converted
into or settled in Equity Securities of PubCo, but shall in each of the
foregoing cases apply to the issuance of Equity Securities of PubCo in
connection with the exercise or settlement of such rights, warrants, options,
stock appreciation right, restricted stock, restricted stock units, performance
based award or other rights or property. Except pursuant to Section 4.6, (x) the
Company may not issue any additional Units to PubCo or any of its Subsidiaries
unless substantially simultaneously therewith PubCo or such Subsidiary issues or
sells an equal number of newly-issued shares of Class A Common Stock to another
Person and contributes the net proceeds therefrom to the Company, and (y) the
Company may not issue any other Equity Securities of the Company to PubCo or any
of its Subsidiaries unless substantially simultaneously PubCo or such Subsidiary
issues or sells, to another Person, an equal number of newly-issued shares of a
new class or series of Equity Securities of PubCo or such Subsidiary with
substantially the same rights to dividends and distributions (including
distributions upon liquidation) and other economic rights as those of such
Equity Securities of the Company and contributes the net proceeds therefrom to
the Company. If at any time PubCo or any of its Subsidiaries (other than the
Company and its Subsidiaries) issues Debt Securities, PubCo or such Subsidiary
shall transfer to the Company (in a manner to be determined by the Managing
Member in its reasonable discretion) the proceeds received by PubCo or such
Subsidiary, as applicable, in exchange for such Debt Securities in a manner that
directly or indirectly burdens the Company with the repayment of the Debt
Securities. In the event any Equity Security outstanding at PubCo is exercised
or otherwise converted and, as a result, any shares of Class A Common Stock or
other Equity Securities of PubCo are issued, (i) the corresponding Equity
Security outstanding at the Company shall be similarly exercised or otherwise
converted, as applicable, and an equivalent number of Units or other Equity
Securities of the Company shall be issued to PubCo as contemplated by the first
sentence of this Section 4.1(e), and (ii) PubCo shall concurrently contribute to
the Company the net proceeds received by PubCo from any such exercise.

 



14

 

 

(f) PubCo or any of its Subsidiaries may not redeem, repurchase or otherwise
acquire (i) any shares of Class A Common Stock (including upon forfeiture of any
unvested shares of Class A Common Stock) unless substantially simultaneously the
Company redeems, repurchases or otherwise acquires from PubCo or such Subsidiary
an equal number of Common Units for the same price per security or (ii) any
other Equity Securities of PubCo, unless substantially simultaneously the
Company redeems, repurchases or otherwise acquires from PubCo or such Subsidiary
an equal number of Equity Securities of the Company of a corresponding class or
series with substantially the same rights to dividends and distributions
(including distributions upon liquidation) and other economic rights as those of
such Equity Securities of PubCo for the same price per security. The Company may
not redeem, repurchase or otherwise acquire (x) except pursuant to Section 4.6,
any Common Units from PubCo or any of its Subsidiaries unless substantially
simultaneously PubCo or such Subsidiary redeems, repurchases or otherwise
acquires an equal number of shares of Class A Common Stock for the same price
per security from holders thereof, or (y) any other Equity Securities of the
Company from PubCo or any of its Subsidiaries unless substantially
simultaneously PubCo or such Subsidiary redeems, repurchases or otherwise
acquires for the same price per security an equal number of Equity Securities of
PubCo of a corresponding class or series with substantially the same rights to
dividends and distributions (including distribution upon liquidation) and other
economic rights as those of such Equity Securities of PubCo. Notwithstanding the
foregoing, to the extent that any consideration payable by PubCo in connection
with the redemption or repurchase of any shares of Class A Common Stock or other
Equity Securities of PubCo or any of its Subsidiaries consists (in whole or in
part) of shares of Class A Common Stock or such other Equity Securities
(including, for the avoidance of doubt, in connection with the cashless exercise
of an option or warrant other than those issued under PubCo’s employee benefit
plans), then the redemption or repurchase of the corresponding Units or other
Equity Securities of the Company shall be effectuated in an equivalent manner.

 

(g) The Company shall not in any manner effect any subdivision (by any equity
split, equity distribution, reclassification, recapitalization or otherwise) or
combination (by reverse equity split, reclassification, recapitalization or
otherwise) of the outstanding Common Units unless accompanied by an identical
subdivision or combination, as applicable, of the outstanding PubCo Common
Stock, with corresponding changes made with respect to any other exchangeable or
convertible securities. PubCo shall not in any manner effect any subdivision (by
any equity split, equity distribution, reclassification, recapitalization or
otherwise) or combination (by reverse equity split, reclassification,
recapitalization or otherwise) of the outstanding PubCo Common Stock unless
accompanied by an identical subdivision or combination, as applicable, of the
outstanding Common Units, with corresponding changes made with respect to any
other exchangeable or convertible securities.

 



15

 

 

Section 4.2 Voting Rights. No Member has any voting right except with respect to
those matters specifically reserved for a Member vote under the Act and for
matters expressly requiring the approval of Members under this Agreement. Except
as otherwise required by the Act, each Unit will entitle the holder thereof to
one vote on all matters to be voted on by the Members. Except as otherwise
expressly provided in this Agreement, the holders of Units having voting rights
will vote together as a single class on all matters to be approved by the
Members.

 

Section 4.3 Capital Contributions: Unit Ownership.

 

(a) Capital Contributions. Except as otherwise set forth in Section 4.1(e), no
Member shall be required to make additional Capital Contributions.

 

(b) Issuance of Additional Units or Interests. Except as otherwise expressly
provided in this Agreement, the Managing Member shall have the right, in its
sole discretion, to authorize and cause the Company to issue on such terms
(including price) as may be determined by the Managing Member (i) subject to the
limitations of Section 4.1, additional Units or other Equity Securities in the
Company (including creating preferred interests or other classes or series of
interests having such rights, preferences and privileges as determined by the
Managing Member in its sole discretion, which rights, preferences and privileges
may be senior to the Common Units) and (ii) obligations, evidences of
Indebtedness or other securities or interests convertible or exchangeable for
Common Units or other Equity Securities in the Company; provided, that, at any
time following the date hereof, in each case the Company shall not issue Equity
Securities in the Company to any Person unless such Person shall have executed a
counterpart to this Agreement and all other documents, agreements or instruments
deemed necessary or desirable in the discretion of the Managing Member. Upon
such issuance and execution, such Person shall be admitted as a Member of the
Company. In that event, the Managing Member shall amend Exhibit A to reflect
such additional issuances. Subject to Section 12.1, the Managing Member is
hereby authorized to amend this Agreement to set forth the designations,
preferences, rights, powers and duties of such additional Units or other Equity
Securities in the Company, or such other amendments that the Managing Member
determines to be otherwise necessary or appropriate in connection with the
creation, authorization or issuance of, any class or series of Units or other
Equity Securities in the Company pursuant to this Section 4.3(b); provided, that
notwithstanding the foregoing, the Managing Member shall have the right to amend
this Agreement as set forth in this sentence without the approval of any other
Person (including any Member) and notwithstanding any other provision of this
Agreement (including Section 12.1) if such amendment is necessary, and then only
to the extent necessary, in order to consummate any offering of shares of PubCo
Common Stock or other Equity Securities of PubCo; provided, that the
designations, preferences, rights, powers and duties of any such additional
Units or other Equity Securities of the Company as set forth in such amendment
are substantially similar to those applicable to such shares of PubCo Common
Stock or other Equity Securities of PubCo.

 



16

 

 

Section 4.4 Capital Accounts. A Capital Account shall be maintained for each
Member in accordance with the provisions of Treasury Regulations Section
1.704-1(b)(2)(iv) and, to the extent consistent with such regulations, the other
provisions of this Agreement. Each Member’s Capital Account balance as of the
date hereof shall be equal to the amount of its respective Closing Date Capital
Account Balance set forth opposite such Member’s name on Exhibit A. Thereafter,
each Member’s Capital Account shall be (a) increased by (i) allocations to such
Member of Profits pursuant to Section 5.1 and any other items of income or gain
allocated to such Member pursuant to Section 5.2, (ii) the amount of cash or the
initial Gross Asset Value of any asset (net of any Liabilities assumed by the
Company and any Liabilities to which the asset is subject) contributed to the
Company by such Member, and (iii) any other increases allowed or required by
Treasury Regulations Section 1.704-1(b)(2)(iv), and (b) decreased by (i)
allocations to such Member of Losses pursuant to Section 5.1 and any other items
of deduction or loss allocated to such Member pursuant to the provisions of
Section 5.2, (ii) the amount of any cash or the Gross Asset Value of any asset
(net of any Liabilities assumed by the Member and any Liabilities to which the
asset is subject) distributed to such Member, and (iii) any other decreases
allowed or required by Treasury Regulations Section 1.704-1(b)(2)(iv). In the
event of a Transfer of Common Units made in accordance with this Agreement
(including a deemed Transfer for U.S. federal income tax purposes as described
in Section 4.6(a)(v)), the Capital Account of the Transferor that is
attributable to the Transferred Units shall carry over to the Transferee Member
in accordance with the provisions of Treasury Regulations Section
1.704-1(b)(2)(iv)(l).

 

Section 4.5 Other Matters.

 

(a) No Member shall demand or receive a return on or of its Capital
Contributions or withdraw from the Company without the consent of the Managing
Member. Under circumstances requiring a return of any Capital Contributions, no
Member has the right to receive property other than cash.

 

(b) No Member shall receive any interest, salary, compensation, draw or
reimbursement with respect to its Capital Contributions or its Capital Account,
or for services rendered or expenses incurred on behalf of the Company or
otherwise in its capacity as a Member, except as otherwise provided in Section
7.9 or as otherwise contemplated by this Agreement.

 

(c) The Liability of each Member shall be limited as set forth in the Act and
other applicable Law and, except as expressly set forth in this Agreement or
required by Law, no Member (or any of its Affiliates) shall be personally
liable, whether to the Company, any of the other Members, the creditors of the
Company, or any other third party, for any debt or Liability of the Company,
whether arising in contract, tort or otherwise, solely by reason of being a
Member of the Company.

 

(d) Except as otherwise required by the Act, a Member shall not be required to
restore a deficit balance in such Member’s Capital Account, to lend any funds to
the Company or, except as otherwise set forth herein, to make any additional
contributions or payments to the Company.

 

(e) The Company shall not be obligated to repay any Capital Contributions of any
Member.

 



17

 

 

Section 4.6 Redemption of Common Units.

 

(a) Redemption.

 

(i) Upon the terms and subject to the conditions set forth in this Section 4.6,
[Bernhard Capital Partners Management LP] and its Affiliates shall, and after [
__ ], 2020,1 each of the other Members (other than PubCo and its wholly-owned
Subsidiaries) (each, a “Redeeming Member”) shall, be entitled to cause the
Company to redeem all or a portion of such Member’s Common Units (together with
the surrender and delivery of the same number of shares of Class B Common Stock)
for either (x) the delivery by the Company of a number of shares of Class A
Common Stock equal to the number of Common Units surrendered (a “Redemption”) or
(y) at the Company’s election made in accordance with Section 4.6(a)(iv), the
delivery by the Company of cash equal to the Cash Election Amount calculated
with respect to such Redemption. Absent the prior written consent of the
Managing Member, with respect to each Redemption, a Redeeming Member shall be:

 

(A)required to redeem at least a number of Common Units equal to the lesser of
(x) 1,000 Common Units and (y) all of the Common Units then held by such
Redeeming Member; provided, that a Redeeming Member shall be permitted to effect
a Redemption of Common Units at least as frequently as once per calendar
quarter; and

 

(B)Upon the Redemption of all of a Member’s Common Units, such Member shall, for
the avoidance of doubt, cease to be a Member of the Company.

 

(ii) In order to exercise the Redemption right under Section 4.6(a)(i), the
Redeeming Member shall provide written notice (the “Redemption Notice”) to the
Company, with a copy to PubCo (the date of delivery of such Redemption Notice,
the “Redemption Notice Date”), stating:

 

(A)the number of Common Units (together with the surrender and delivery of an
equal number of shares of Class B Common Stock) the Redeeming Member elects to
have the Company redeem;

 

(B)if the shares of Class A Common Stock to be received are to be issued other
than in the name of the Redeeming Member, the name(s) of the Person(s) in whose
name or on whose order the shares of Class A Common Stock are to be issued;

 

 



1 Note to Draft: To be 6 months following Closing

 



18

 

 

(C)whether the exercise of the Redemption right is to be contingent (including
as to timing) upon (i) the closing of an underwritten offering of the shares of
Class A Common Stock for which the Common Units will be redeemed, (ii) the
closing of an announced merger, consolidation or (iii) other transaction or
event to which PubCo is a party in which the shares of Class A Common Stock
would be exchanged or converted or become exchangeable for or convertible into
cash or other securities or property; and

 

(D)if the Redeeming Member requires the Redemption to take place on a specific
Business Day, such Business Day; provided, that, any such specified Business Day
shall not be earlier than the date that would otherwise apply pursuant to clause
(a) of the definition of Redemption Date.

 

(iii) If the Common Units to be redeemed (or the shares of Class B Common Stock
to be transferred and surrendered) by the Redeeming Member are represented by a
certificate or certificates, prior to the Redemption Date, the Redeeming Member
shall also present and surrender such certificate or certificates representing
such Common Units (or shares of Class B Common Stock) during normal business
hours at the principal executive offices of the Company, or if any agent for the
registration or transfer of Class A Common Stock is then duly appointed and
acting (the “Transfer Agent”), at the office of the Transfer Agent. If required
by the Managing Member or the Transfer Agent, the Redeeming Member shall also
deliver, prior to the Redemption Date, instruments of transfer, in forms
reasonably satisfactory to the Managing Member and the Transfer Agent, duly
executed by the Redeeming Member or the Redeeming Member’s duly authorized
representative.

 

(iv) Upon receipt of a Redemption Notice, the Company shall be entitled to elect
(a “Cash Election”) to settle the Redemption by delivering to the Redeeming
Member, in lieu of the applicable number of shares of Class A Common Stock that
would be received in such Redemption, an amount of cash equal to the Cash
Election Amount for such Redemption. In order to make a Cash Election with
respect to a Redemption, the Company must provide written notice of such
election (a “Cash Election Notice”) to the Redeeming Member (with a copy to
PubCo) prior to 5:00 p.m., Texas time, on the third Business Day after the
Redemption Notice Date. If the Company fails to provide such written notice
prior to such time, it shall not be entitled to make a Cash Election with
respect to such Redemption.

 

(v) For U.S. federal and applicable state and local income tax purposes, each of
the Redeeming Member, the Company and PubCo, as the case may be, agree to treat
each Redemption and, in the event PubCo exercises its Call Right, each
transaction between the Redeeming Member and PubCo as a result of such exercise
of its Call Right, as a sale of the Redeeming Member’s Common Units (together
with the same number of shares of Class B Common Stock) to PubCo in exchange for
shares of Class A Common Stock or cash, as applicable.

 



19

 

 

(b) Redemption Procedures.

 

(i) Subject to the satisfaction of any contingency described in Section
4.6(a)(ii)(C) or (D) that is specified in the relevant Redemption Notice, the
Redemption shall be completed on the Redemption Date; provided, that if a valid
Cash Election has not been made, the Redeeming Member may, at any time prior to
the Redemption Date, revoke its Redemption Notice by giving written notice (the
“Retraction Notice”) to the Company (with a copy to PubCo); provided, however,
that in no event may the Redeeming Member deliver a Retraction Notice later than
two Business Days prior to the applicable Redemption Date. The timely delivery
of a Retraction Notice shall terminate all of the Redeeming Member’s, the
Company’s and PubCo’s rights and obligations arising from the retracted
Redemption Notice.

 

(ii) Unless the Redeeming Member has timely delivered a Retraction Notice as
provided in Section 4.6(b)(i) or PubCo has elected its Call Right pursuant to
Section 4.6(f), on the Redemption Date (to be effective immediately prior to the
close of business on the Redemption Date) (A) the Redeeming Member shall
transfer and surrender the Common Units to be redeemed (and a corresponding
number of shares of Class B Common Stock) to the Company, in each case free and
clear of all liens and encumbrances, (B) PubCo shall contribute to the Company
the consideration the Redeeming Member is entitled to receive under Section
4.6(a)(i) or Section 4.6(a)(iv), as applicable, and as described in Section
4.1(e), the Company shall issue to PubCo a number of Common Units or other
Equity Securities of the Company as consideration for such contribution, (C) the
Company shall (x) cancel the redeemed Common Units, (y) transfer to the
Redeeming Member the consideration the Redeeming Member is entitled to receive
under Section 4.6(a)(i) or Section 4.6(a)(iv), as applicable, and (z) if the
Common Units are certificated, issue to the Redeeming Member a certificate for a
number of Common Units equal to the difference (if any) between the number of
Common Units evidenced by the certificate surrendered by the Redeeming Member
pursuant to Section 4.6(b)(ii)(A) and the number of redeemed Common Units and
(D) PubCo shall cancel the surrendered shares of Class B Common Stock.
Notwithstanding any other provisions of this Agreement to the contrary, in the
event that the Company makes a valid Cash Election, PubCo shall only be
obligated to contribute to the Company an amount in cash equal to the net
proceeds (after deduction of any underwriters’ discounts or commissions and
brokers’ fees or commissions (including, for the avoidance of doubt, any
deferred discounts or commissions and brokers’ fees or commissions payable in
connection with or as a result of such public offering) (such difference, the
“Discount”)) from the sale by PubCo of a number of shares of Class A Common
Stock equal to the number of Common Units and Class B Common Stock to be
redeemed with such cash or from the sale of other PubCo Equity Securities used
to fund the Cash Election Amount; provided, that PubCo’s Capital Account shall
be increased by an amount equal to any such Discounts relating to such sale of
shares of Class A Common Stock or other PubCo Equity Securities in accordance
with Section 7.9; provided, further, that the contribution of such net proceeds
shall in no event affect the Redeeming Member’s right to receive the Cash
Election Amount.

 



20

 

 

(c) Splits, Distributions and Reclassifications. If (i) there is any
reclassification, reorganization, recapitalization or other similar transaction
pursuant to which the shares of Class A Common Stock are converted or changed
into another security, securities or other property (other than as a result of a
subdivision or combination or any transaction subject to Section 4.1(g)), or
(ii) PubCo, by dividend or otherwise, distributes to all holders of the shares
of Class A Common Stock evidences of its Indebtedness or assets, including
securities (including shares of Class A Common Stock and any rights, options or
warrants to all holders of the shares of Class A Common Stock to subscribe for,
to purchase or to otherwise acquire shares of Class A Common Stock, or other
securities or rights convertible into, or exchangeable or exercisable for,
shares of Class A Common Stock) but excluding any cash dividend or distribution
as well as any such distribution of Indebtedness or assets received by PubCo
from the Company in respect of the Common Units, then upon any subsequent
Redemption, in addition to the shares of Class A Common Stock or the Cash
Election Amount, as applicable, each Member shall be entitled to receive the
amount of such security, securities or other property that such Member would
have received if such Redemption had occurred immediately prior to the effective
date of such reclassification, reorganization, recapitalization, other similar
transaction, dividend or other distribution, taking into account any adjustment
as a result of any subdivision (by any split, distribution or dividend,
reclassification, reorganization, recapitalization or otherwise) or combination
(by reverse split, reclassification, recapitalization or otherwise) of such
security, securities or other property that occurs after the effective time of
such reclassification, reorganization, recapitalization or other similar
transaction. For the avoidance of doubt, if there is any reclassification,
reorganization, recapitalization or other similar transaction in which the
shares of Class A Common Stock are converted or changed into another security,
securities or other property, or any dividend or distribution (other than an
excluded dividend or distribution, as described above), this Section 4.6 shall
continue to be applicable, mutatis mutandis, with respect to such security or
other property. This Agreement shall apply to the Common Units held by the
Members and their Transferees as of the date hereof, as well as any Common Units
hereafter acquired by a Member and his or her or its Transferees.

 

(d) PubCo Covenants. PubCo shall at all times keep available, solely for the
purpose of issuance upon a Redemption, out of its authorized but unissued shares
of Class A Common Stock, such number of shares of Class A Common Stock that
shall be issuable upon the Redemption of all outstanding Common Units (other
than those Common Units held by PubCo or any Subsidiary of PubCo); provided,
that nothing contained herein shall be construed to preclude PubCo from
satisfying its obligations with respect to a Redemption by delivery of cash
pursuant to a Cash Election or shares of Class A Common Stock that are held in
the treasury of PubCo. PubCo covenants that all shares of Class A Common Stock
that shall be issued upon a Redemption shall, upon issuance thereof, be validly
issued, fully paid and non-assessable. In addition, for so long as the shares of
Class A Common Stock are listed on a National Securities Exchange, PubCo shall
use its reasonable best efforts to cause all shares of Class A Common Stock
issued upon a Redemption to be listed on such National Securities Exchange at
the time of such issuance. For purposes of this Section 4.6(d), references to
the “Class A Common Stock” shall be deemed to include any Equity Securities
issued or issuable as a result of any reclassification, combination, subdivision
or similar of the Class A Common Stock.

 

(e) Redemption Taxes. The issuance of shares of Class A Common Stock upon a
Redemption shall be made without charge to the Redeeming Member for any stamp or
other similar tax in respect of such issuance; provided, however, that if any
such shares of Class A Common Stock are to be issued in a name other than that
of the Redeeming Member, then the Person or Persons in whose name the shares are
to be issued shall pay to PubCo the amount of any tax that may be payable in
respect of any Transfer involved in such issuance or shall establish to the
satisfaction of PubCo that such tax has been paid or is not payable.

 



21

 

 

(f) PubCo Call Rights.

 

(i) Notwithstanding anything to the contrary in this Section 4.6, a Redeeming
Member shall be deemed to have offered to sell its Common Units as described in
the Redemption Notice to PubCo, and PubCo may, in its sole discretion, by
delivery of a notice in accordance with, and subject to the terms of, this
Section 4.6(f) (a “Call Election Notice”), elect to purchase directly and
acquire such Common Units (together with the surrender and delivery of the same
number of shares of Class B Common Stock) on the Redemption Date by paying to
the Redeeming Member (or, on the Redeeming Member’s written order and Section
4.6(e), its designee) that number of shares of Class A Common Stock the
Redeeming Member (or its designee) would otherwise receive pursuant to Section
4.6(a)(i) or, at PubCo’s election, an amount of cash equal to the Cash Election
Amount of such shares of Class A Common Stock (the “Call Right”), whereupon
PubCo shall acquire the Common Units offered for redemption by the Redeeming
Member (together with the surrender and delivery of the same number of shares of
Class B Common Stock to PubCo for cancellation). PubCo shall be treated for all
purposes of this Agreement as the owner of such Common Units; provided, that if
PubCo funds the Cash Election Amount other than through the issuance of shares
of Class A Common Stock, such Common Units will be reclassified into another
Equity Security of the Company if the Managing Member determines such
reclassification is necessary.

 

(ii) PubCo may, at any time prior to the Redemption Date, in its sole discretion
deliver a Call Election Notice to the Company and the Redeeming Member setting
forth its election to exercise its Call Right. A Call Election Notice may be
revoked by PubCo at any time; provided, that any such revocation does not
prejudice the ability of the parties to consummate a Redemption on the
Redemption Date. Except as otherwise provided by this Section 4.6(f), an
exercise of the Call Right shall be consummated pursuant to the same timeframe
and in the same manner as the relevant Redemption would have been consummated if
PubCo had not delivered a Call Election Notice.

 

(g) Distribution Rights. No Redemption shall impair the right of the Redeeming
Member to receive any distributions payable on the Common Units redeemed
pursuant to such Redemption in respect of a record date that occurs prior to the
Redemption Date for such Redemption. For the avoidance of doubt, no Redeeming
Member, or a Person designated by a Redeeming Member to receive shares of Class
A Common Stock, shall be entitled to receive, with respect to such record date,
distributions or dividends both on Common Units redeemed by the Company from
such Redeeming Member and on shares of Class A Common Stock received by such
Redeeming Member, or other Person so designated, if applicable, in such
Redemption.

 

(h) PubCo Membership. Any Common Units acquired by the Company under this
Section 4.6 and Transferred by the Company to PubCo shall remain outstanding and
shall not be cancelled as a result of their acquisition by the Company.
Notwithstanding any other provision of this Agreement, PubCo shall continue as a
Member of the Company with respect to any Common Units or other Equity
Securities in the Company it receives under this Agreement (including under this
Section 4.6 in connection with any Redemption).

 



22

 

 

(i) Redemption Restrictions. The Managing Member may impose additional
limitations and restrictions on Redemptions (including limiting Redemptions or
creating priority procedures for Redemptions), to the extent it determines, in
Good Faith, such limitations and restrictions to be necessary or appropriate to
avoid undue risk that the Company may be classified as a “publicly traded
partnership” within the meaning of Section 7704 of the Code.

 

(j) Tax Certificates. In connection with any Redemption, the Redeeming Member
shall deliver to PubCo or the Company, as applicable, a certificate, dated as of
the date of the Redemption and sworn under penalties of perjury, in a form
reasonably acceptable to PubCo or the Company, as applicable, certifying as to
such Redeeming Member’s taxpayer identification number and that such Redeeming
Member is a not a foreign person for purposes of Section 1445 and Section
1446(f) of the Code.

 

(k) Representations and Warranties. In connection with any Redemption or
exercise of a Call Right, upon the acceptance of the Class A Common Stock or an
amount of cash equal to the Cash Election Amount, the Redeeming Member shall
represent and warrant that the Redeeming Member is the owner of the number of
Common Units the Redeeming Member is electing to have the Company redeem and
that such Common Units are not subject to any liens or restrictions to transfer
the shares (other than restrictions imposed by this Agreement and Pubco’s Second
Amended and Restated Certificate of Incorporation).

 

Section 4.7 Representations and Warranties of the Members. Unless otherwise set
forth in an agreement between the Company and a Member, each Member severally
(and not jointly) represents and warrants to the Company and each other Member
as of the date of such Member’s admittance to the Company that (i) to the extent
it is not a natural person, it is duly formed, validly existing and in good
standing under the Laws of the jurisdiction of its formation, and if required by
Law is duly qualified to conduct business and is in good standing in the
jurisdiction of its principal place of business (if not formed in such
jurisdiction); (ii) to the extent it is not a natural person, it has full
corporate, limited liability company, partnership, trust or other applicable
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder and all necessary actions by the board of directors,
shareholders, managers, members, partners, trustees, beneficiaries or other
Persons necessary for the due authorization, execution, delivery and performance
of this Agreement by that Member have been duly taken; (iii) it has duly
executed and delivered this Agreement, and this Agreement is enforceable against
such Member in accordance with its terms, subject to bankruptcy, moratorium,
insolvency and other Laws generally affecting creditors’ rights and general
principles of equity (whether applied in a proceeding in a court of law or
equity); (iv) its authorization, execution, delivery, and performance of this
Agreement does not breach or conflict with or constitute a default under
(A) such Member’s charter or other governing documents to the extent it is not a
natural person or (B) any material obligation under any other material agreement
or arrangement to which that Member is a party or by which it is bound; and
(v) it: (A) has been furnished with such information about the Company and the
Interest as that Member has requested, (B) has made its own independent inquiry
and investigation into, and based thereon has formed an independent judgment
concerning, the Company and such Member’s Interest herein, (C) has adequate
means of providing for its current needs and possible contingencies, is able to
bear the economic risks of this investment and has a sufficient net worth to
sustain a loss of its entire investment in the Company in the event such loss
should occur, (D) has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Company, (E) is, or is controlled by, an “accredited investor,” as that term
is defined in Rule 501(a) of Regulation D, promulgated under the Securities Act,
and (F) understands and agrees that its Interest shall not be sold, pledged,
hypothecated or otherwise Transferred except in accordance with the terms of
this Agreement and pursuant to an effective registration statement under the
Securities Act or an applicable exemption from registration and/or qualification
under the Securities Act and applicable state securities Laws.

 



23

 

 

Article V
ALLOCATIONS OF PROFITS AND LOSSES

 

Section 5.1 Profits and Losses. After giving effect to the allocations under
Section 5.2 and subject to Section 5.4, Profits and Losses (and, to the extent
determined by the Managing Member to be necessary and appropriate to achieve the
resulting Capital Account balances described below, any allocable items of
income, gain, loss, deduction or credit includable in the computation of Profits
and Losses) for each Fiscal Year or other taxable period shall be allocated
among the Members during such Fiscal Year or other taxable period in a manner
such that, after giving effect to all distributions through the end of such
Fiscal Year or other taxable period, the Capital Account balance of each Member,
immediately after making such allocation, is, as nearly as possible, equal to
(i) the amount such Member would receive pursuant to Section 11.3(b) if all
assets of the Company on hand at the end of such Fiscal Year or other taxable
period were sold for cash equal to their Gross Asset Values, all liabilities of
the Company were satisfied in cash in accordance with their terms (limited with
respect to each nonrecourse liability to the Gross Asset Value of the assets
securing such liability), and all remaining or resulting cash was distributed,
in accordance with Section 11.3(b), to the Members immediately after making such
allocation, minus (ii) such Member’s share of Company Minimum Gain and Member
Minimum Gain, computed immediately prior to the hypothetical sale of assets, and
the amount any such Member is treated as obligated to contribute to the Company,
computed immediately after the hypothetical sale of assets.

 

Section 5.2 Special Allocations.

 

(a) Nonrecourse Deductions for any Fiscal Year or other taxable period shall be
specially allocated to the Members on a pro rata basis in accordance with the
number of Units owned by each Member. The amount of Nonrecourse Deductions for a
Fiscal Year or other taxable period shall equal the excess, if any, of the net
increase, if any, in the amount of Company Minimum Gain during that Fiscal Year
or other taxable period over the aggregate amount of any distributions during
that Fiscal Year or other taxable period of proceeds of a Nonrecourse Liability
that are allocable to an increase in Company Minimum Gain, determined in
accordance with the provisions of Treasury Regulations Section 1.704-2(d).

 

(b) Any Member Nonrecourse Deductions for any Fiscal Year or other taxable
period shall be specially allocated to the Member who bears economic risk of
loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Treasury Regulations
Section 1.704-2(i). If more than one Member bears the economic risk of loss for
such Member Nonrecourse Debt, the Member Nonrecourse Deductions attributable to
such Member Nonrecourse Debt shall be allocated among the Members according to
the ratio in which they bear the economic risk of loss. This Section 5.2(b) is
intended to comply with the provisions of Treasury Regulations Section
1.704-2(i) and shall be interpreted consistently therewith.

 



24

 

 

(c) Notwithstanding any other provision of this Agreement to the contrary, if
there is a net decrease in Company Minimum Gain during any Fiscal Year or other
taxable period (or if there was a net decrease in Company Minimum Gain for a
prior Fiscal Year or other taxable period and the Company did not have
sufficient amounts of income and gain during prior periods to allocate among the
Members under this Section 5.2(c)), each Member shall be specially allocated
items of Company income and gain for such Fiscal Year or other taxable period in
an amount equal to such Member’s share of the net decrease in Company Minimum
Gain during such year (as determined pursuant to Treasury Regulations Section
1.704-2(g)(2)). This section is intended to constitute a minimum gain chargeback
under Treasury Regulations Section 1.704-2(f) and shall be interpreted
consistently therewith.

 

(d) Notwithstanding any other provision of this Agreement except Section 5.2(c),
if there is a net decrease in Member Minimum Gain during any Fiscal Year or
other taxable period (or if there was a net decrease in Member Minimum Gain for
a prior Fiscal Year or other taxable period and the Company did not have
sufficient amounts of income and gain during prior periods to allocate among the
Members under this Section 5.2(d)), each Member shall be specially allocated
items of Company income and gain for such year in an amount equal to such
Member’s share of the net decrease in Member Minimum Gain (as determined
pursuant to Treasury Regulations Section 1.704-2(i)(4)). This section is
intended to constitute a partner nonrecourse debt minimum gain chargeback under
Treasury Regulations Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.

 

(e) Notwithstanding any provision hereof to the contrary except Section 5.2(a)
and Section 5.2(b), no Losses or other items of loss or expense shall be
allocated to any Member to the extent that such allocation would cause such
Member to have an Adjusted Capital Account Deficit (or increase any existing
Adjusted Capital Account Deficit) at the end of such Fiscal Year or other
taxable period. All Losses and other items of loss and expense in excess of the
limitation set forth in this Section 5.2(e) shall be allocated to the Members
who do not have an Adjusted Capital Account Deficit in proportion to their
relative positive Capital Accounts but only to the extent that such Losses and
other items of loss and expense do not cause any such Member to have an Adjusted
Capital Account Deficit.

 

(f) Notwithstanding any provision hereof to the contrary except Section 5.2(c)
and Section 5.2(d), in the event any Member unexpectedly receives any
adjustment, allocation or distribution described in paragraph (4), (5) or (6) of
Treasury Regulations Section 1.704-1(b)(2)(ii)(d), items of income and gain
(consisting of a pro rata portion of each item of income, including gross
income, and gain for the Fiscal Year or other taxable period) shall be specially
allocated to such Member in an amount and manner sufficient to eliminate any
Adjusted Capital Account Deficit of that Member as quickly as possible;
provided, that an allocation pursuant to this Section 5.2(f) shall be made only
if and to the extent that such Member would have an Adjusted Capital Account
Deficit after all other allocations provided for in Section 5.1 and Section 5.2
have been tentatively made as if this Section 5.2(f) were not in this Agreement.
This Section 5.2(f) is intended to constitute a qualified income offset under
Treasury Regulations Section 1.704-1(b)(2)(ii) and shall be interpreted
consistently therewith.

 



25

 

 

(g) If any Member has a deficit balance in its Capital Account at the end of any
Fiscal Year or other taxable period that is in excess of the sum of (i) the
amount that such Member is obligated to restore and (ii) the amount that the
Member is deemed to be obligated to restore pursuant to the penultimate sentence
of Treasury Regulations Sections 1.704-2(g)(1) and (i)(5), that Member shall be
specially allocated items of Company income and gain in the amount of such
excess as quickly as possible; provided, that an allocation pursuant to this
Section 5.2(g) shall be made only if and to the extent that such Member would
have a deficit balance in its Capital Account in excess of such sum after all
other allocations provided for in Section 5.1 and Section 5.2 have been made as
if Section 5.2(f) and this Section 5.2(g) were not in this Agreement.

 

(h) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Sections 734(b) or 743(b) is required, pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4), to be
taken into account in determining Capital Accounts as a result of a distribution
to any Member in complete liquidation of such Member’s Interest in the Company,
the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) and such item of gain or loss shall be
allocated to the Members in accordance with Treasury Regulations Section
1.704-1(b)(2)(iv)(m)(2) if such section applies or to the Member to whom such
distribution was made if Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4)
applies.

 

(i) The allocations set forth in Sections 5.2(a) through 5.2(h) (the “Regulatory
Allocations”) are intended to comply with certain requirements of Treasury
Regulations Sections 1.704-1(b) and 1.704-2. Notwithstanding any other provision
of this Article V (other than the Regulatory Allocations), the Regulatory
Allocations (and anticipated future Regulatory Allocations) shall be taken into
account in allocating other items of income, gain, loss and deduction among the
Members so that, to the extent possible, the net amount of such allocation of
other items and the Regulatory Allocations to each Member should be equal to the
net amount that would have been allocated to each such Member if the Regulatory
Allocations had not occurred. This Section 5.2(i) is intended to minimize to the
extent possible and to the extent necessary any economic distortions which may
result from application of the Regulatory Allocations and shall be interpreted
in a manner consistent therewith.

 

Section 5.3 Allocations for Tax Purposes in General.

 

(a) Except as otherwise provided in this Section 5.3, each item of income, gain,
loss and deduction of the Company for U.S. federal income tax purposes shall be
allocated among the Members in the same manner as such item is allocated under
Sections 5.1 and 5.2.

 

(b) In accordance with Code Section 704(c) and the Treasury Regulations
thereunder (including the Treasury Regulations applying the principles of Code
Section 704(c) to changes in Gross Asset Values), items of income, gain, loss
and deduction with respect to any Company property having a Gross Asset Value
that differs from such property’s adjusted U.S. federal income tax basis shall,
solely for U.S. federal income tax purposes, be allocated among the Members to
account for any such difference using (i) the “traditional method,” under
Treasury Regulations Section 1.704-3(b) with respect to any property deemed to
be contributed by Atlas to the Company and (ii) any method or methods determined
by the Managing Member to be appropriate and in accordance with the applicable
Treasury Regulations with respect to any other Company property.

 



26

 

 

(c) Any (i) recapture of depreciation or any other item of deduction shall be
allocated, in accordance with Treasury Regulations Sections 1.1245-1(e) and
1.1254-5, to the Members who received the benefit of such deductions and (ii)
recapture of credits shall be allocated to the Members in accordance with
applicable Law.

 

(d) Allocations pursuant to this Section 5.3 are solely for purposes of U.S.
federal, state and local income taxes and shall not affect or in any way be
taken into account in computing any Member’s Capital Account or share of
Profits, Losses, other items or distributions pursuant to any provision of this
Agreement.

 

(e) If, as a result of an exercise of a noncompensatory option to acquire an
interest in the Company, a Capital Account reallocation is required under
Treasury Regulations Section 1.704-1(b)(2)(iv)(s)(3), the Company shall make
corrective allocations pursuant to Treasury Regulations Section
1.704-1(b)(4)(x).

 

(f) Any adjustment to the adjusted tax basis of Company property pursuant to
Code Section 743(b) resulting from a transfer of a Company Interest shall be
handled in accordance with Treasury Regulations section 1.743-1(j).

 

Section 5.4 Other Allocation Rules.

 

(a) The Members are aware of the income tax consequences of the allocations made
by this Article V and the economic impact of the allocations on the amounts
receivable by them under this Agreement. The Members hereby agree to be bound by
the provisions of this Article V in reporting their share of Company income and
loss for U.S. federal and applicable state and local income tax purposes.

 

(b) The provisions regarding the establishment and maintenance for each Member
of a Capital Account as provided by Section 4.4 and the allocations set forth in
Sections 5.1, 5.2 and 5.3 are intended to comply with the Treasury Regulations
and to reflect the intended economic entitlement of the Members. If the Managing
Member determines that the application of the provisions in Sections 4.4, 5.1,
5.2 or 5.3 would result in non-compliance with the Treasury Regulations or would
be inconsistent with the intended economic entitlement of the Members, the
Managing Member is authorized to make any appropriate adjustments to such
provisions to the extent permitted by applicable Law.

 

(c) All items of income, gain, loss, deduction and credit allocable to an
interest in the Company that may have been Transferred shall be allocated
between the Transferor and the Transferee based on the portion of the Fiscal
Year or other taxable period during which each was recognized as the owner of
such interest, without regard to the results of Company operations during any
particular portion of that year and without regard to whether cash distributions
were made to the Transferor or the Transferee during that year; provided,
however, that this allocation must be made in accordance with a method
determined by the Managing Member and permissible under Code Section 706 and the
Treasury Regulations thereunder.

 

(d) The Members’ proportionate shares of the “excess nonrecourse liabilities” of
the Company, within the meaning of Treasury Regulations Section 1.752-3(a)(3),
shall be allocated to the Members on a pro rata basis in accordance with the
number of Units owned by each Member.

 



27

 

 

Article VI
DISTRIBUTIONS

 

Section 6.1 Distributions.

 

(a) Distributions. To the extent permitted by applicable Law and hereunder, and
except as otherwise provided in Section 11.3, distributions to Members may be
declared by the Managing Member out of funds legally available therefor in such
amounts and on such terms (including the payment dates of such distributions) as
the Managing Member shall determine (in its sole discretion in accordance with
the fiduciary duties set forth in Section 7.1(b)) using such record date as the
Managing Member may designate. Any such distribution shall be made to the
Members as of the close of business on such record date on a pro rata basis
(except that, for the avoidance of doubt, repurchases or redemptions made in
accordance with Section 4.1(f) or payments made in accordance with Sections 7.4
or 7.9 need not be on a pro rata basis), in accordance with the number of Units
owned by each Member as of the close of business on such record date; provided,
however, that the Managing Member shall have the obligation to make
distributions as set forth in Sections 6.2 and 11.3(b)(iii); and provided,
further, that, notwithstanding any other provision herein to the contrary, no
distributions shall be made to any Member to the extent such distribution would
render the Company insolvent or violate the Act. For purposes of the foregoing
sentence, insolvency means the inability of the Company to meet its payment
obligations when due. Promptly following the designation of a record date and
the declaration of a distribution pursuant to this Section 6.1, the Managing
Member shall give notice to each Member of the record date, the amount and the
terms of the distribution and the payment date thereof.

 

(b) Successors. For purposes of determining the amount of distributions, each
Member shall be treated as having made the Capital Contributions and as having
received the distributions made to or received by its predecessors in respect of
any of such Member’s Units.

 

(c) Distributions In-Kind. Except as otherwise provided in this Agreement, any
distributions may be made in cash or in kind, or partly in cash and partly in
kind, as determined by the Managing Member. In the event of any distribution of
(i) property in kind or (ii) both cash and property in kind, each Member shall
be distributed its proportionate share of any such cash so distributed and its
proportionate share of any such property so distributed in kind (based on the
Fair Market Value of such property). To the extent that the Company distributes
property in-kind to the Members, the Company shall be treated as making a
distribution equal to the Fair Market Value of such property for purposes of
Section 6.1(a) and such property shall be treated as if it were sold for an
amount equal to its Fair Market Value. Any resulting gain or loss shall be
allocated to the Member’s Capital Accounts in accordance with Section 5.1 and
Section 5.2.

 



28

 

 

Section 6.2 Tax-Related Distributions. On each Tax Distribution Date, the
Company will, subject to the availability of funds and any restrictions
contained in any agreement to which the Company is bound, make distributions to
the Members pro rata in proportion to their respective number of Units in an
amount sufficient to cause PubCo to receive a distribution equal to the sum of
all of PubCo’s federal, state, local and non-U.S. tax liabilities during the
Fiscal Year or other taxable period to which the tax-related distribution under
this Section 6.2 relates.

 

Section 6.3 Distribution Upon Withdrawal. No withdrawing Member shall be
entitled to receive any distribution or the value of such Member’s Interest in
the Company as a result of withdrawal from the Company prior to the liquidation
of the Company, except as specifically provided in this Agreement.

 

Article VII
MANAGEMENT

 

Section 7.1 Managing Member Rights; Fiduciary Duties.

 

(a) PubCo shall be the sole Managing Member of the Company. Except as otherwise
required by Law or expressly provided for in this Agreement, (i) the Managing
Member shall have full and complete charge of all affairs of the Company, (ii)
the management and control of the Company’s business activities and operations
shall rest exclusively with the Managing Member, and the Managing Member shall
make all decisions regarding the business, activities and operations of the
Company (including the incurrence of costs and expenses) in its sole discretion
without the consent of any other Member and (iii) the Members, other than the
Managing Member (in their capacity as such), shall not participate in the
control, management, direction or operation of the activities or affairs of the
Company and shall have no power to act for or bind the Company.

 

(b) In connection with the performance of its duties as the Managing Member of
the Company, except as otherwise set forth herein, the Managing Member
acknowledges that it will owe to the Members the same fiduciary duties as it
would owe to the stockholders of a Delaware corporation if it were a member of
the board of directors of such a corporation and the Members were stockholders
of such corporation. The Members acknowledge that the Managing Member will take
action through the Board, and that the members of the Board will owe comparable
fiduciary duties to the stockholders of the Managing Member.

 

Section 7.2 Officers.

 

(a) The Managing Member may appoint, employ or otherwise contract with any
Person for the transaction of the business of the Company or the performance of
services for or on behalf of the Company, and the Managing Member may delegate
to any such Persons such authority to act on behalf of the Company as the
Managing Member may from time to time deem appropriate.

 

(b) The Officers of the Company as of the date hereof are set forth on Exhibit B
attached hereto.

 

(c) Except as otherwise set forth herein, the Chief Executive Officer will be
responsible for the general and active management of the business of the Company
and its Subsidiaries and will see that all orders of the Managing Member are
carried into effect. The Chief Executive Officer will report to the Managing
Member and have the general powers and duties of management usually vested in
the office of chief executive officer of a corporation organized under the DGCL,
subject to the terms of this Agreement, and will have such other powers and
duties as may be prescribed by the Managing Member or this Agreement. The Chief
Executive Officer will have the power to execute bonds, mortgages and other
contracts requiring a seal, under the seal of the Company, except where required
or permitted by Law to be otherwise signed and executed, and except where the
signing and execution thereof will be expressly delegated by the Managing Member
to some other Officer or agent of the Company.

 



29

 

 

(d) Except as set forth herein, the Managing Member may appoint Officers at any
time, and the Officers may include one or more vice presidents, a secretary, one
or more assistant secretaries, a chief financial officer, a general counsel, a
treasurer, one or more assistant treasurers, a chief operating officer, an
executive chairman, and any other officers that the Managing Member deems
appropriate. Except as set forth herein, the Officers will serve at the pleasure
of the Managing Member, subject to all rights, if any, of such Officer under any
contract of employment. Any individual may hold any number of offices, and an
Officer may, but need not, be a Member of the Company. The Officers will
exercise such powers and perform such duties as specified in this Agreement or
as determined from time to time by the Managing Member.

 

(e) Subject to this Agreement and to the rights, if any, of an Officer under a
contract of employment, any Officer may be removed, either with or without
cause, by the Managing Member. Any Officer may resign at any time by giving
written notice to the Managing Member. Any resignation will take effect at the
date of the receipt of that notice or at any later time specified in that notice
and, unless otherwise specified in that notice, the acceptance of the
resignation will not be necessary to make it effective. Any resignation is
without prejudice to the rights, if any, of the Company under any contract to
which the Officer is a party. A vacancy in any office because of death,
resignation, removal, disqualification or any other cause will be filled in the
manner prescribed in this Agreement for regular appointments to that office.

 

(f) The Officers, in the performance of their duties as such, shall owe to the
Company and the Members duties of loyalty and due care of the type owed by the
officers of a corporation to such corporation and its shareholders under the
DGCL.

 

Section 7.3 Warranted Reliance by Officers on Others. In exercising their
authority and performing their duties under this Agreement, the Officers shall
be entitled to rely on information, opinions, reports, or statements of the
following Persons or groups unless they have actual knowledge concerning the
matter in question that would cause such reliance to be unwarranted:

 

(a) one or more employees or other agents of the Company or subordinates whom
the Officer reasonably believes to be reliable and competent in the matters
presented; and

 

(b) any attorney, public accountant, or other Person as to matters which the
Officer reasonably believes to be within such Person’s professional or expert
competence.

 



30

 

 

Section 7.4 Indemnification.

 

(a) Right to Indemnification. Each person who was or is made a party or is
threatened to be made a party to or is otherwise subject to or involved in any
claim, demand, action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
or she is or was a director or an officer of the Company or is or was serving at
the request of the Company as a director, officer, employee or agent of another
company or of a partnership, joint venture, trust or other enterprise, including
service with respect to an employee benefit plan (an “Indemnitee”), whether the
basis of such Proceeding is alleged action in an official capacity as a
director, officer, employee or agent or in any other capacity while serving as a
director, officer, employee or agent, shall be indemnified by the Company to the
fullest extent permitted or required by the Act and any other applicable law, as
the same exists or may hereafter be amended (but, in the case of any such
amendment, only to the extent that such amendment permits the Company to provide
broader indemnification rights than such law permitted the Company to provide
prior to such amendment), against all expense, Liability and loss (including
attorneys’ fees, judgments, fines, ERISA excise taxes or penalties and amounts
paid in settlement) reasonably incurred or suffered by such Indemnitee in
connection therewith (“Indemnifiable Losses”); provided, however, that, except
as provided in Section 7.4(d) with respect to Proceedings to enforce rights to
indemnification, the Company shall indemnify any such Indemnitee pursuant to
this Section 7.4 in connection with a Proceeding (or part thereof) initiated by
such Indemnitee only if such Proceeding (or part thereof) was authorized by the
Board.

 

(b) Right to Advancement of Expenses. The right to indemnification conferred in
Section 7.4(a) shall include the right to advancement by the Company of any and
all expenses (including, without limitation, attorneys’ fees and expenses)
incurred in defending any such Proceeding in advance of its final disposition
(an “Advancement of Expenses”); provided, however, that, if the Act so requires,
an Advancement of Expenses incurred by an Indemnitee in his or her capacity as a
director or officer (and not in any other capacity in which service was or is
rendered by such Indemnitee, including without limitation service to an employee
benefit plan) shall be made pursuant to this Section 7.4(b) only upon delivery
to the Company of an undertaking (an “Undertaking”), by or on behalf of such
Indemnitee, to repay, without interest, all amounts so advanced if it shall
ultimately be determined by final judicial decision from which there is no
further right to appeal (a “Final Adjudication”) that such Indemnitee is not
entitled to be indemnified for such expenses under this Section 7.4(b). An
Indemnitee’s right to an Advancement of Expenses pursuant to this Section 7.4(b)
is not subject to the satisfaction of any standard of conduct and is not
conditioned upon any prior determination that Indemnitee is entitled to
indemnification under Section 7.4(a) with respect to the related Proceeding or
the absence of any prior determination to the contrary.

 

(c) Contract Rights. The rights to indemnification and to the Advancement of
Expenses conferred in Sections 7.4(a) and (b) shall be contract rights and such
rights shall continue as to an Indemnitee who has ceased to be a director,
officer, employee or agent and shall inure to the benefit of the Indemnitee’s
heirs, executors and administrators.

 



31

 

 

(d) Right of Indemnitee to Bring Suit. If a claim under Sections 7.4(a) or (b)
is not paid in full by the Company within 60 calendar days after a written claim
has been received by the Company, except in the case of a claim for an
Advancement of Expenses, in which case the applicable period shall be
20 calendar days, the Indemnitee may at any time thereafter bring suit against
the Company to recover the unpaid amount of the claim. If successful in whole or
in part in any such suit, or in a suit brought by the Company to recover an
Advancement of Expenses pursuant to the terms of an Undertaking, the Indemnitee
shall be entitled to the fullest extent permitted or required by the Act, as the
same exists or may hereafter be amended (but, in the case of any such amendment,
only to the extent that such amendment permits the Company to provide broader
reimbursements of prosecution or defense expenses than such law permitted the
Company to provide prior to such amendment), to be paid also the expense of
prosecuting or defending such suit. In (i) any suit brought by the Indemnitee to
enforce a right to indemnification hereunder (but not in a suit brought by the
Indemnitee to enforce a right to an Advancement of Expenses) it shall be a
defense that, and (ii) any suit brought by the Company to recover an Advancement
of Expenses pursuant to the terms of an Undertaking, the Company shall be
entitled to recover such expenses, without interest, upon a Final Adjudication
that, the Indemnitee has not met any applicable standard for indemnification set
forth in the Act. Neither the failure of the Company (including its Managing
Member or independent legal counsel) to have made a determination prior to the
commencement of such suit that indemnification of the Indemnitee is proper in
the circumstances because the Indemnitee has met the applicable standard of
conduct set forth in the Act, nor an actual determination by the Company
(including the Managing Member or independent legal counsel) that the Indemnitee
has not met such applicable standard of conduct, shall create a presumption that
the Indemnitee has not met the applicable standard of conduct or, in the case of
such a suit brought by the Indemnitee, be a defense to such suit. In any suit
brought by an Indemnitee to enforce a right to indemnification or to an
Advancement of Expenses hereunder, or brought by the Company to recover an
Advancement of Expenses hereunder pursuant to the terms of an Undertaking, the
burden of proving that the Indemnitee is not entitled to be indemnified, or to
such Advancement of Expenses, shall be on the Company.

 

(e) Appearance as a Witness. Notwithstanding any other provision of this Section
7.4, the Company shall pay or reimburse expenses incurred by any Person entitled
to be indemnified pursuant to this Section 7.4 in connection with such Person’s
appearance as a witness or other participation in a Proceeding at a time when he
is not a named defendant or respondent in the Proceeding.

 

(f) Nonexclusivity of Rights. The rights to indemnification and the Advancement
of Expenses conferred in this Section 7.4 shall not be exclusive of any other
right which a Person may have or hereafter acquire under any statute, this
Agreement, any agreement, any vote of stockholders or disinterested directors or
otherwise. Nothing contained in this Section 7.4 shall limit or otherwise affect
any such other right or the Company’s power to confer any such other right.

 

(g) No Duplication of Payments. The Company shall not be liable under this
Section 7.4 to make any payment to an Indemnitee in respect of any Indemnifiable
Losses to the extent that the Indemnitee has otherwise actually received payment
(net of any expenses incurred in connection therewith and any repayment by the
Indemnitee made with respect thereto) under any insurance policy or from any
other source in respect of such Indemnifiable Losses.

 

(h) Maintenance of Insurance or Other Financial Arrangements. In compliance with
applicable Law, the Company (with the approval of the Managing Member) may
purchase and maintain insurance or make other financial arrangements on behalf
of any Person who is or was a Member, employee or agent of the Company, or at
the request of the Company, is or was serving as a manager, director, officer,
employee or agent of another limited liability company, corporation,
partnership, joint venture, trust or other enterprise, for any Liability
asserted against such Person and Liability and expenses incurred by such Person
in such Person’s capacity as such, or arising out of such Person’s status as
such, whether or not the Company has the authority to indemnify such Person
against such expense, Liability or loss under the Act.

 



32

 

 

Section 7.5 Resignation or Termination of Managing Member. PubCo shall not, by
any means, resign as, cease to be or be replaced as Managing Member except in
compliance with this Section 7.8. No termination or replacement of PubCo as
Managing Member shall be effective unless proper provision is made, in
compliance with this Agreement, so that the obligations of PubCo, its successor
(if applicable) and any new Managing Member and the rights of all Members under
this Agreement and applicable Law remain in full force and effect. No
appointment of a Person other than PubCo (or its successor, as applicable) as
Managing Member shall be effective unless PubCo (or its successor, as
applicable) and the new Managing Member (as applicable) provide all other
Members with contractual rights, directly enforceable by such other Members
against PubCo (or its successor, as applicable) and the new Managing Member (as
applicable), to cause (a) PubCo to comply with all PubCo’s obligations under
this Agreement (including its obligations under Section 4.6) other than those
that must necessarily be taken in its capacity as Managing Member and (b) the
new Managing Member to comply with all the Managing Member’s obligations under
this Agreement.

 

Section 7.6 No Inconsistent Obligations. The Managing Member represents that it
does not have any contracts, other agreements, duties or obligations that are
inconsistent with its duties and obligations (whether or not in its capacity as
Managing Member) under this Agreement and covenants that, except as permitted by
Section 7.1, it will not enter into any contracts or other agreements or
undertake or acquire any other duties or obligations that are inconsistent with
such duties and obligations.

 

Section 7.7 Reclassification Events of PubCo. If a Reclassification Event
occurs, the Managing Member or its successor, as the case may be, shall, as and
to the extent necessary, amend this Agreement in compliance with Section 12.1,
and enter into any necessary supplementary or additional agreements, to ensure
that, following the effective date of the Reclassification Event: (i) the
redemption rights of holders of Units set forth in Section 4.6 provide that each
Unit (together with the surrender and delivery of one share of Class B Common
Stock) is redeemable for the same amount and same type of property, securities
or cash (or combination thereof) that one share of Class A Common Stock becomes
exchangeable for or converted into as a result of the Reclassification Event and
(ii) PubCo or the successor to PubCo, as applicable, is obligated to deliver
such property, securities or cash upon such redemption. PubCo shall not
consummate or agree to consummate any Reclassification Event unless the
successor Person, if any, becomes obligated to comply with the obligations of
PubCo (in whatever capacity) under this Agreement.

 



33

 

 

Section 7.8 Certain Costs and Expenses. The Company shall (i) pay, or cause to
be paid, all costs, fees, operating expenses and other expenses of the Company
(including the costs, fees and expenses of attorneys, accountants or other
professionals and the compensation of all personnel providing services to the
Company) incurred in pursuing and conducting, or otherwise related to, the
activities of the Company and (ii) upon the determination of the Managing Member
(acting in its sole discretion in accordance with the fiduciary duties set forth
in Section 7.1(b)), reimburse the Managing Member for any costs, fees or
expenses incurred by it in connection with serving as the Managing Member. To
the extent that the Managing Member determines in its sole discretion that such
expenses are related to the business and affairs of the Managing Member that are
conducted through the Company and/or its Subsidiaries (including expenses that
relate to the business and affairs of the Company and/or its Subsidiaries and
that also relate to other activities of the Managing Member), the Managing
Member may cause the Company to pay or bear all expenses of the Managing Member,
including, without limitation, costs of securities offerings not borne directly
by Members, board of directors compensation and meeting costs, costs of periodic
reports to its stockholders, litigation costs and damages arising from
litigation, accounting and legal costs; provided, that the Company shall not pay
or bear any income tax obligations of the Managing Member. In the event that (i)
shares of Class A Common Stock or other Equity Securities of PubCo were sold to
underwriters in any public offering after the Effective Time, in each case, at a
price per share that is lower than the price per share for which such shares of
Class A Common Stock or other Equity Securities of PubCo are sold to the public
in such public offering after taking into account any Discount and (ii) the
proceeds from such public offering are used to fund the Cash Election Amount for
any redeemed Units or otherwise contributed to the Company, the Company shall
reimburse the Managing Member for such Discount by treating such Discount as an
additional Capital Contribution made by the Managing Member to the Company,
issuing Units in respect of such deemed Capital Contribution in accordance with
Section 4.6(b)(ii), and increasing the Managing Member’s Capital Account by the
amount of such Discount. For the avoidance of doubt, any payments made to or on
behalf of the Managing Member pursuant to this Section 7.11 shall not be treated
as a distribution pursuant to Section 6.1(a) but shall instead be treated as a
cost or an expense of the Company.

 

Article VIII
ROLE OF MEMBERS

 

Section 8.1 Rights or Powers. Other than the Managing Member, the Members,
acting in their capacity as Members, shall not have any right or power to take
part in the management or control of the Company or its business and affairs, or
to act for or bind the Company in any way. Notwithstanding the foregoing, the
Members have all the rights and powers specifically set forth in this Agreement
and, to the extent not inconsistent with this Agreement, in the Act. Any Member,
its Affiliates and its and their employees, stockholders, agents, directors or
officers may also be an employee or be retained as an agent of the Company.
Except as specifically provided herein, a Member (other than the Managing
Member) shall not, in its capacity as a Member, take part in the operation,
management or control of the Company’s business, transact any business in the
Company’s name or have the power to sign documents for or otherwise bind the
Company.

 

Section 8.2 Voting.

 

(a) Meetings of the Members may be called by the Managing Member. Such request
shall state the location of the meeting and the nature of the business to be
transacted at the meeting. Written notice of any such meeting shall be given to
all Members not less than two (2) Business Days and not more than 30 days prior
to the date of such meeting. Members may vote in person, by proxy or by
telephone at any meeting of the Members and may waive advance notice of such
meeting. Whenever the vote or consent of Members is permitted or required under
this Agreement, such vote or consent may be given at a meeting of the Members or
may be given in accordance with the procedure prescribed in this Section 8.2.
Except as otherwise expressly provided in this Agreement, the affirmative vote
of the Members holding a majority of the outstanding Units shall constitute the
act of the Members; provided, that no shares of Class B Common Stock may be
Transferred unless a corresponding number of Units are Transferred therewith in
accordance with this Agreement.

 



34

 

 

(b) Each Member may authorize any Person or Persons to act for it by proxy on
all matters in which such Member is entitled to participate, including waiving
notice of any meeting, or voting or participating at a meeting. Every proxy must
be signed by such Member or its attorney-in-fact. No proxy shall be valid after
the expiration of 11 months from the date thereof unless otherwise provided in
the proxy. Every proxy shall be revocable at the pleasure of the Member
executing it.

 

(c) Each meeting of Members shall be conducted by an Officer designated by the
Managing Member or such other individual Person as the Managing Member deems
appropriate.

 

(d) Any action required or permitted to be taken by the Members may be taken
without a meeting if the requisite Members whose approval is necessary consent
thereto in writing.

 

Section 8.3 Various Capacities. The Members acknowledge and agree that the
Members or their Affiliates will from time to time act in various capacities,
including as a Member or Company Representative.

 

Section 8.4 Investment Opportunities. To the fullest extent permitted by
applicable law, the doctrine of corporate opportunity, or any analogous
doctrine, shall not apply to any Member (other than Members who are directors,
officers, employees or other services providers of the Company, PubCo or any of
their respective subsidiaries), any of their respective affiliates (other than
the Company, the Managing Member or any of their respective subsidiaries), or
any of their respective officers, directors, agents, shareholders, members, and
partners (each, a “Business Opportunities Exempt Party”). The Company renounces
any interest or expectancy of the Company in, or in being offered an opportunity
to participate in, business opportunities that are from time to time presented
to any Business Opportunities Exempt Party. No Business Opportunities Exempt
Party who acquires knowledge of a potential transaction, agreement, arrangement
or other matter that may be an opportunity for the Company or any of its
subsidiaries shall have any duty to communicate or offer such opportunity to the
Company. No amendment or repeal of this Section 8.4 shall apply to or have any
effect on the liability or alleged liability of any Business Opportunities
Exempt Party for or with respect to any opportunities of which any such Business
Opportunities Exempt Party becomes aware prior to such amendment or repeal. Any
Person purchasing or otherwise acquiring any interest in any Units shall be
deemed to have notice of and consented to the provisions of this Section 8.4.
Neither the alteration, amendment or repeal of this Section 8.4, nor the
adoption of any provision of this Agreement inconsistent with this Section 8.4,
shall eliminate or reduce the effect of this Section 8.4 in respect of any
business opportunity first identified or any other matter occurring, or any
cause of action, suit or claim that, but for this Section 8.4, would accrue or
arise, prior to such alteration, amendment, repeal or adoption. Notwithstanding
anything to the contrary set forth in this Agreement, except as otherwise
required by law, neither [●] nor any of its Affiliates (including one or more
associated investment funds or portfolio companies) nor any of their respective
directors, officers, managers, members, equityholders or employees (each, an
“Excluded Person”) shall have any duty (contractual or otherwise) to communicate
or present any corporate opportunities (“Excluded Opportunities”) to the
Company, PubCo or any of their respective subsidiaries, Affiliates or
equityholders, and the Company and each of the Members, on its own behalf and on
behalf of their respective Affiliates and equityholders, hereby irrevocably
waive any right to require any Excluded Person to act in a manner inconsistent
with the provisions of this Section 8.4. Furthermore, none of the Company or its
subsidiaries or any Member will acquire or be entitled to any interest or
participation in any Excluded Opportunities as a result of the participation
therein by an Excluded Person.

 



35

 

 

Article IX
TRANSFERS OF INTERESTS

 

Section 9.1 Restrictions on Transfer.

 

(a) Except as provided in Section 4.6, no Member shall Transfer all or any
portion of its Interest without the Managing Member’s prior written consent,
which consent shall be granted or withheld in the Managing Member’s sole
discretion. If, notwithstanding the provisions of this Section 9.1(a), all or
any portion of a Member’s Interests are Transferred in violation of this Section
9.1(a), involuntarily, by operation of law or otherwise, then without limiting
any other rights and remedies available to the other parties under this
Agreement or otherwise, the Transferee of such Interest (or portion thereof)
shall not be admitted to the Company as a Member nor be entitled to any rights
as a Member hereunder, and the Transferor will continue to be bound by all
obligations hereunder, unless and until the Managing Member consents in writing
to such admission, which consent shall be granted or withheld in the Managing
Member’s sole discretion. Any attempted or purported Transfer of all or a
portion of a Member’s Interests in violation of this Section 9.1(a) shall, to
the fullest extent permitted by law, be null and void and of no force or effect
whatsoever. For the avoidance of doubt, the restrictions on Transfer contained
in this Article IX shall not apply to the Transfer of any capital stock of the
Managing Member; provided, that no shares of Class B Common Stock may be
Transferred unless a corresponding number of Units are Transferred therewith in
accordance with this Agreement. Notwithstanding the foregoing, but subject to
any other restrictions on Transfers set forth in this Agreement, (i) Atlas may
distribute a number of Common Units (and corresponding shares of Class B Common
Stock) to its limited partners (including Atlas Technical Consultants Management
LLC) and to [Bernhard Capital Partners Management LP] and its Affiliates in
accordance with the provisions of Seller’s limited partnership agreement and
Atlas Technical Consultants Management LLC may distribute the Common Units (and
corresponding shares of Class B Common Stock) it receives in such distribution
to its members; provided, that any Member that is an entity may elect to make an
in-kind distribution of all or any portion of its Interests to its members,
partners or stockholders, as applicable, in each case in accordance with the
terms of its operating agreement, and (B) [Bernhard Capital Partners Management
LP] and its Affiliates shall be permitted to Transfer all or any portion of
their respective Interests to any Person so long as such Transfer would not
cause the Company to be treated as a “publicly traded partnership” within the
meaning of Section 7704 of the Code or a successor provision.

 



36

 

 

(b) In addition to any other restrictions on Transfer contained herein,
including the provisions of this Article IX, in no event may any Transfer or
assignment of Interests by any Member be made (i) to any Person who lacks the
legal right, power or capacity to own Interests; (ii) if such Transfer would (A)
be considered to be effected on or through an “established securities market” or
a “secondary market or the substantial equivalent thereof’ as such terms are
used in Treasury Regulations Section 1.7704-1, (B) result in the Company having
more than 100 partners, within the meaning of Treasury Regulations Section
1.7704-1(h)(1) (determined taking into account the rules of Treasury Regulations
Section 1.7704-1(h)(3)), or (C) cause the Company to be treated as a “publicly
traded partnership” within the meaning of Section 7704 of the Code or a
successor provision or to be taxed as a corporation pursuant to the Code or
successor of the Code; (iii) if such Transfer would cause the Company to become,
with respect to any employee benefit plan subject to Title I of ERISA, a
“party-in-interest” (as defined in Section 3 (14) of ERISA) or a “disqualified
person” (as defined in Section 4975(e)(2) of the Code); (iv) if such Transfer
would, in the opinion of counsel to the Company, cause any portion of the assets
of the Company to constitute assets of any employee benefit plan pursuant to the
Plan Asset Regulations or otherwise cause the Company to be subject to
regulation under ERISA; (v) if such Transfer requires the registration of such
Interests or any Equity Securities issued upon any exchange of such Interests,
pursuant to any applicable U.S. federal or state securities Laws; or (vi) if
such Transfer subjects the Company to regulation under the Investment Company
Act or the Investment Advisors Act of 1940, each as amended (or any succeeding
law). Any attempted or purported Transfer of all or a portion of a Member’s
Interests in violation of this Section 9.1(b) shall be null and void and of no
force or effect whatsoever.

 

Section 9.2 Notice of Transfer. Other than in connection with Transfers made
pursuant to Section 4.6, each Member shall, after complying with the provisions
of this Agreement, but in any event no later than three Business Days following
any Transfer of Interests, give written notice to the Company of such Transfer.
Each such notice shall describe the manner and circumstances of the Transfer.

 

Section 9.3 Transferee Members. A Transferee of Interests pursuant to this
Article IX shall have the right to become a Member only if (i) the requirements
of this Article IX are met, (ii) such Transferee executes an instrument
reasonably satisfactory to the Managing Member agreeing to be bound by the terms
and provisions of this Agreement and assuming all of the Transferor’s then
existing and future Liabilities arising under or relating to this Agreement,
(iii) such Transferee represents that the Transfer was made in accordance with
all applicable securities Laws, (iv) the Transferor or Transferee shall have
reimbursed the Company for all reasonable expenses (including attorneys’ fees
and expenses) of any Transfer or proposed Transfer of a Member’s Interest,
whether or not consummated and (v) if such Transferee or his or her spouse is a
resident of a community property jurisdiction, then such Transferee’s spouse
shall also execute an instrument reasonably satisfactory to the Managing Member
agreeing to be bound by the terms and provisions of this Agreement to the extent
of his or her community property or quasi-community property interest, if any,
in such Member’s Interest. Unless agreed to in writing by the Managing Member,
the admission of a Member shall not result in the release of the Transferor from
any Liability that the Transferor may have to each remaining Member or to the
Company under this Agreement or any other Contract between the Managing Member,
the Company or any of its Subsidiaries, on the one hand, and such Transferor or
any of its Affiliates, on the other hand. Written notice of the admission of a
Member shall be sent promptly by the Company to each remaining Member.
Notwithstanding anything to the contrary in this Section 9.3, and except as
otherwise provided in this Agreement, following a Transfer by one or more
Members (or a transferee of the type described in this sentence) to a Transferee
of all or substantially all of their Interests, such transferee shall succeed to
all of the rights of such Member(s) under this Agreement.

 



37

 

 

Section 9.4 Legend. Each certificate representing a Unit, if any, will be
stamped or otherwise imprinted with a legend in substantially the following
form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

 

THESE SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT.

 

THE TRANSFER AND VOTING OF THESE SECURITIES IS SUBJECT TO THE CONDITIONS
SPECIFIED IN THE AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
ATLAS TC HOLDINGS LLC, DATED AS OF [●], 2020, AMONG THE MEMBERS LISTED THEREIN,
AS IT MAY BE AMENDED, SUPPLEMENTED AND/OR RESTATED FROM TIME TO TIME, (COPIES OF
WHICH ARE ON FILE WITH THE SECRETARY OF THE COMPANY AND SHALL BE PROVIDED FREE
OF CHARGE TO ANY MEMBER MAKING A REQUEST THEREFOR) AND NO TRANSFER OF THESE
SECURITIES WILL BE VALID OR EFFECTIVE UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED.

 

Article X
ACCOUNTING

 

Section 10.1 Books of Account. The Company shall, and shall cause each
Subsidiary to, maintain true books and records of account in which full and
correct entries shall be made of all its business transactions pursuant to a
system of accounting established and administered in accordance with GAAP, and
shall set aside on its books all such proper accruals and reserves as shall be
required under GAAP.

 

Section 10.2 Tax Elections.

 

(a) The Company and any eligible Subsidiary shall make an election (or continue
a previously made election) pursuant to Section 754 of the Code for the taxable
year of the Company that includes the date hereof, shall not thereafter revoke
such election and shall make a new election pursuant to Section 754 of the Code
to the extent necessary following any “termination” of the Company or the
Subsidiary, as applicable, under Section 708 of the Code. In addition, the
Company shall make the following elections on the appropriate forms or tax
returns:

 

(i) to adopt the calendar year as the Company’s Fiscal Year, if permitted under
the Code;

 

(ii) to adopt the accrual method of accounting for U.S. federal income tax
purposes;

 

(iii) to elect to amortize the organizational expenses of the Company as
permitted by Section 709(b) of the Code; and

 

(iv) except as otherwise provided in this Agreement, any other election the
Managing Member may deem appropriate and in the best interests of the Company.

 



38

 

 

Section 10.3 Tax Returns; Information. The Company Representative shall arrange
for the preparation and timely filing of all income and other tax and
informational returns of the Company. The Company Representative shall furnish
to each Member a copy of each approved return and statement, together with any
schedules or other information which each Member may require in connection with
such Member’s own tax affairs as soon as practicable (but in no event more than
[ninety]2 days after the end of each Fiscal Year). The Members agree to take all
actions reasonably requested by the Company or the Company Representative to
comply with the Bipartisan Budget Act, including where applicable, filing
amended returns as provided in Sections 6225 or 6226 of the Code and providing
confirmation thereof to the Company Representative, or to otherwise allow the
Company or Company Representative to avoid or reduce any. To the fullest extent
allowable by law, and except with respect to the information described in the
first sentence of this Section 10.3, each Member (other than the Managing
Member) hereby waives all rights to any information that it may otherwise obtain
pursuant to Section 18-505 of the Act.

 

Section 10.4 Company Representative. The Managing Member is specially authorized
and appointed to act as the Company Representative. The Company Representative
may retain, at the Company’s expense, such outside counsel, accountants and
other professional consultants as it may reasonably deem necessary in the course
of fulfilling its obligations as Company Representative.

 

Section 10.5 Withholding Tax Payments and Obligations.

 

(a) Upon providing reasonable advance written notice of its intention to
withhold and giving a Member a reasonable opportunity to demonstrate that
withholding may not be required or, alternatively, that withholding at a lesser
tax rate may be permissible, the Company and its Subsidiaries may withhold from
distributions, allocations or portions thereof if it is required to do so by any
applicable rule, regulation or law, and each Member hereby authorizes the
Company and its Subsidiaries to withhold or pay on behalf of or with respect to
such Member any amount of taxes that the Managing Member determines, in Good
Faith, that the Company or any of its Subsidiaries is required to withhold or
pay with respect to any amount distributable or allocable to such Member
pursuant to this Agreement.

 

(b) To the extent that any tax is paid by (or withheld from amounts payable to)
the Company or any of its Subsidiaries and the Managing Member determines, in
Good Faith, that such tax relates to one or more specific Members (including any
tax payable by the Company or any of its Subsidiaries pursuant to Section 6225
of the Code with respect to items of income, gain, loss deduction or credit
allocable or attributable to such Member), such tax shall be treated as an
amount of taxes withheld or paid with respect to such Member pursuant to this
Section 10.5.

 

 



2 Note to Draft: Subject to confirmation by Buyer.

 



39

 

 

(c) For all purposes under this Agreement, any amounts withheld or paid with
respect to a Member pursuant to this Section 10.5 shall be treated as if
distributed to such Member at the time such withholding or payment is made.
Further, to the extent that the cumulative amount of such withholding or payment
for any period exceeds the distributions to which such Member is entitled for
such period, the amount of such excess shall be considered a loan from the
Company to such Member, with interest accruing at the Prime Rate in effect from
time to time, compounded annually. The Managing Member may, in its discretion,
either demand payment of the principal and accrued interest on such demand loan
at any time (which payment shall not be deemed a Capital Contribution for
purposes of this Agreement), and enforce payment thereof by legal process, or
may withhold from one or more distributions to a Member amounts sufficient to
satisfy such Member’s obligations under any such demand loan.

 

(d) Neither the Company nor the Managing Member shall be liable for any excess
taxes withheld in respect of any Member, and, in the event of over withholding,
a Member’s sole recourse shall be to apply for a refund from the appropriate
Governmental Entity.

 

(e) Notwithstanding any other provision of this Agreement, (i) any Person who
ceases to be a Member shall be treated as a Member for purposes of this Section
10.5 and (ii) the obligations of a Member pursuant to this Section 10.5 shall
survive indefinitely with respect to any taxes withheld or paid by the Company
that relate to the period during which such Person was actually a Member,
regardless of whether such taxes are assessed, withheld or otherwise paid during
such period.

 

Article XI
DISSOLUTION

 

Section 11.1 Liquidating Events. The Company shall dissolve and commence winding
up and liquidating upon the first to occur of the following (each, a
“Liquidating Event”):

 

(a) the sale of all or substantially all of the assets of the Company;

 

(b) the determination of the Managing Member to dissolve the Company;

 

(c) the termination of the legal existence of the last remaining member of the
Company or the occurrence of any other event which terminates the continued
membership of the last remaining member of the Company in the Company unless the
Company is continued without dissolution in a manner permitted by this Agreement
or the Act; and

 

(d) the entry of a decree of judicial dissolution under Section 18‒802 of the
Act.

 

The Members hereby agree that the Company shall not dissolve prior to the
occurrence of a Liquidating Event and that no Member shall seek a dissolution of
the Company, under Section 18-802 of the Act or otherwise, other than based on
the matters set forth in subsections (a) and (b) above. In the event of a
dissolution pursuant to Section 11.1(b), the relative economic rights of each
class of Units immediately prior to such dissolution shall be preserved to the
greatest extent practicable with respect to distributions made to Members
pursuant to Section 11.3 in connection with such dissolution, taking into
consideration tax and other legal constraints that may adversely affect one or
more parties to such dissolution and subject to compliance with applicable laws
and regulations, unless, with respect to any class of Units, holders of a
majority of the Units of such class consent in writing to a treatment other than
as described above.

 



40

 

 

Section 11.2 Bankruptcy. For purposes of this Agreement, the “bankruptcy” of a
Member shall mean the occurrence of any of the following: (a) (i) any
Governmental Entity shall take possession of any substantial part of the
property of that Member or shall assume control over the affairs or operations
thereof (ii) or a receiver or trustee shall be appointed, or a writ, order,
attachment or garnishment shall be issued with respect to any substantial part
thereof, and such possession, assumption of control, appointment, writ or order
shall continue for a period of 90 consecutive days, (b) a Member shall (i) admit
in writing of its inability to pay its debts when due, or make an assignment for
the benefit of creditors, (ii) apply for or consent to the appointment of any
receiver, trustee or similar officer or for all or any substantial part of its
property or (iii) institute (by petition, application, answer, consent or
otherwise) any bankruptcy, insolvency, reorganization, arrangement, readjustment
of debts, dissolution, liquidation, or similar proceeding under the Laws of any
jurisdiction or (c) a receiver, trustee or similar officer shall be appointed
for such Member or with respect to all or any substantial part of its property
without the application or consent of that Member, and such appointment shall
continue undischarged or unstayed for a period of 90 consecutive days or any
bankruptcy, insolvency, reorganization, arrangements, readjustment of debt,
dissolution, liquidation or similar proceedings shall be instituted (by
petition, application or otherwise) against that Member and shall remain
undismissed for a period of 90 consecutive days.

 

Section 11.3 Procedure.

 

(a) In the event of the dissolution of the Company for any reason, the Members
shall commence to wind up the affairs of the Company and to liquidate the
Company’s investments; provided, that if a Member is in bankruptcy or dissolved,
the Managing Member shall commence to wind up the affairs of the Company and,
subject to Section 11.4(a), the Managing Member shall have full right and
unlimited discretion to determine in Good Faith the time, manner and terms of
any sale or sales of the Property or other assets pursuant to such liquidation,
having due regard to the activity and condition of the relevant market and
general financial and economic conditions. The Members shall continue to share
profits and losses during the period of liquidation in the same manner and
proportion as though the Company had not dissolved. The Company shall engage in
no further business except as may be necessary, in the reasonable discretion of
the Managing Member, to preserve the value of the Company’s assets during the
period of dissolution and liquidation.

 

(b) Following the allocation of all Profits and Losses as provided in Article V,
the proceeds of the liquidation and any other funds of the Company shall be
distributed in the following order of priority:

 

(i) First, to set up such cash reserves which the Managing Member reasonably
deems necessary for contingent, conditional or unmatured Liabilities or future
payments described in Section 11.3(b) (which reserves when they become
unnecessary shall be distributed in accordance with the provisions of subsection
(iii), below);

 

(ii) Second, to the payment of all expenses of liquidation and discharge of all
of the Company’s debts and Liabilities to creditors (whether third parties or,
to the fullest extent permitted by law, Members), in the order of priority as
provided by Law, except any obligations to the Members in respect of their
Capital Accounts or liabilities under 18-601 or 18-604 of the Act; and

 

(iii) Third, the balance to the Members, pro rata in proportion to their
respective ownership of Units.

 



41

 

 

(c) Except as provided in Section 11.4(a), no Member shall have any right to
demand or receive property other than cash upon dissolution and termination of
the Company.

 

(d) Upon the completion of the liquidation of the Company and the distribution
of all Company funds, the Company shall terminate and the Managing Member shall
have the authority to execute and record a certificate of cancellation of the
Company, as well as any and all other documents required to effectuate the
dissolution and termination of the Company.

 

Section 11.4 Rights of Members.

 

(a) Each Member irrevocably waives any right that it may have to maintain an
action for partition with respect to the property of the Company.

 

(b) Except as otherwise provided in this Agreement, (i) each Member shall look
solely to the assets of the Company for the return of its Capital Contributions,
and (ii) no Member shall have priority over any other Member as to the return of
its Capital Contributions, distributions or allocations.

 

Section 11.5 Notices of Dissolution. In the event a Liquidating Event occurs or
an event occurs that would, but for the provisions of Section 11.1, result in a
dissolution of the Company, the Company shall, within 30 days thereafter, (a)
provide written notice thereof to each of the Members and to all other parties
with whom the Company regularly conducts business (as determined in the
discretion of the Managing Member), and (b) comply, in a timely manner, with all
filing and notice requirements under the Act or any other applicable Law.

 

Section 11.6 Reasonable Time for Winding Up. A reasonable time shall be allowed
for the orderly winding up of the business and affairs of the Company and the
liquidation of its assets in order to minimize any losses that might otherwise
result from such winding up.

 

Section 11.7 No Deficit Restoration. No Member shall be personally liable for a
deficit Capital Account balance of that Member, it being expressly understood
that the distribution of liquidation proceeds shall be made solely from existing
Company assets.

 



42

 

 

Article XII
GENERAL

 

Section 12.1 Amendments; Waivers.

 

(a) The terms and provisions of this Agreement may be waived, modified or
amended (including by means of merger, consolidation or other business
combination to which the Company is a party) only with both (y) the approval of
the Managing Member and (z) except for any amendment pursuant to Section 7.8,
if, at such time, Atlas beneficially owns any Units, the approval of Bernhard
Capital Partners Management LP; provided, that no waiver, modification or
amendment shall be effective until after written notice is provided to the
Members that the requisite consent has been obtained for such waiver,
modification or amendment, and, for the avoidance of doubt, any Member,
including any Member not providing written consent, shall have the right to file
a Redemption Notice prior to the effectiveness of such waiver, modification or
amendment; provided, further, that no amendment to this Agreement may:

 

(i) modify the limited liability of any Member, or increase the liabilities or
obligations of any Member, in each case, without the prior written consent of
each such affected Member; or

 

(ii) except as provided in the provisos in the last sentence of Section 4.3,
alter or change any rights, preferences or privileges of any Interests in a
manner that is different or prejudicial relative to any other Interests, without
the prior written approval of a majority in interest of the Members holding the
Interests affected in such a different or prejudicial manner.

 

(b) Notwithstanding the foregoing subsection (a), the Managing Member, acting
alone, may amend this Agreement, including Exhibit A, (i) to reflect the
admission of new Members, Transfers of Interests, the issuance of additional
Units or Equity Securities, as provided by the terms of this Agreement, and,
subject to Section 12.1(a), subdivisions or combinations of Units made in
compliance with Section 4.1(g) and (ii) as necessary, and solely to the extent
necessary, in the reasonable advice of legal counsel or a qualified tax advisor
(including any nationally recognized accounting firm) to the Company, to avoid
the Company being classified as a “publicly traded partnership” within the
meaning of Section 7704(b) of the Code.

 

(c) No waiver of any provision or default under, nor consent to any exception
to, the terms of this Agreement or any agreement contemplated hereby shall be
effective unless in writing and signed by the Party to be bound and then only to
the specific purpose, extent and instance so provided.

 

Section 12.2 Further Assurances. Each Party agrees that it will from time to
time, upon the reasonable request of another Party, execute such documents and
instruments and take such further action as may be required to accomplish the
purposes of this Agreement.

 

Section 12.3 Successors and Assigns. All of the terms and provisions of this
Agreement shall be binding upon the parties and their respective successors and
assigns, but shall inure to the benefit of and be enforceable by the successors
and assigns of any Member only to the extent that they are permitted successors
and assigns pursuant to the terms hereof. No party may assign its rights
hereunder except as herein expressly permitted.

 

Section 12.4 Entire Agreement. This Agreement, together with all Exhibits and
Schedules hereto and all other agreements referenced therein and herein,
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties and there are no warranties, representations or other agreements between
the parties in connection with the subject matter hereof except as specifically
set forth herein and therein.

 



43

 

 

Section 12.5 Rights of Members Independent. The rights available to the Members
under this Agreement and at Law shall be deemed to be several and not dependent
on each other and each such right accordingly shall be construed as complete in
itself and not by reference to any other such right. Any one or more and/or any
combination of such rights may be exercised by a Member and/or the Company from
time to time and no such exercise shall exhaust the rights or preclude another
Member from exercising any one or more of such rights or combination thereof
from time to time thereafter or simultaneously.

 

Section 12.6 Governing Law. This Agreement, the legal relations between the
parties and any Action, whether contractual or non-contractual, instituted by
any Party with respect to matters arising under or growing out of or in
connection with or in respect of this Agreement, shall be governed by and
construed in accordance with the Laws of the State of Delaware applicable to
contracts made and performed in such State and without regard to conflicts of
law doctrines, except to the extent that certain matters are preempted by
federal Law.

 

Section 12.7 Jurisdiction and Venue. The parties hereto hereby agree and consent
to be subject to the jurisdiction of any federal court of the District of
Delaware or the Delaware Court of Chancery over any Action arising out of or in
connection with this Agreement. The parties hereto irrevocably waive the defense
of an inconvenient forum to the maintenance of any such Action. Each of the
parties hereto further irrevocably consents, to the fullest extent permitted by
law, to the service of process out of any of the aforementioned courts in any
such Action by the mailing of copies thereof by registered mail, postage
prepaid, to such Party at its address set forth in this Agreement, such service
of process to be effective upon acknowledgment of receipt of such registered
mail. Nothing in this Section 12.7 shall affect the right of any Party hereto to
serve legal process in any other manner permitted by law.

 

Section 12.8 Headings. The descriptive headings of the Articles, Sections and
subsections of this Agreement are for convenience only and do not constitute a
part of this Agreement.

 

Section 12.9 Counterparts. This Agreement and any amendment hereto or any other
agreement (or document) delivered pursuant hereto may be executed in one or more
counterparts and by different parties in separate counterparts. All of such
counterparts shall constitute one and the same agreement (or other document) and
shall become effective (unless otherwise provided therein) when one or more
counterparts have been signed by each Party and delivered to the other Party.
Any signature hereto delivered by a Party by facsimile or other means of
electronic transmission shall be deemed an original signature hereto.

 



44

 

 

Section 12.10 Notices. Any notice, request, demand or other communication
hereunder must be given in writing and (a) delivered in person, (b) transmitted
by facsimile, by telecommunications mechanism or electronically or (c) mailed by
certified or registered mail, postage prepaid, receipt requested as follows:

 

If to the Company or the Managing Member, addressed to it at:

 

[●]

13215 Bee Cave Parkway

Bldg. A, Suite 260

Austin, Texas 78738

Attention: L. Joseph Boyer

Email: joe.boyer@atlastechnical.us

 

and

 

[●]

8801 Calera Drive

Austin, Texas 78735
Attention: Steve Kadenacy
Email: sk@boxwoodmc.com

 

With copies (which shall not constitute notice) to:

 

Kirkland & Ellis, LLP
609 Main Street, Suite 4700
Houston, TX 77002

  Fax: (713) 836-3601   Email: wbenitez@kirkland.com    
julian.seiguer@kirkland.com   Attention: William J. Benitez, P.C.     Julian J.
Seiguer, P.C.

 

and

 

Winston & Strawn

200 Park Avenue

New York, New York 10166-4193

  Fax: (212) 294-5336   Email: jrubinstein@winston.com     josborn@winston.com  
Attention: Joel Rubinstein     Jason Osborn

 

or to such other address or to such other Person as either Party shall have last
designated by such notice to the other parties. Each such notice or other
communication shall be effective (i) if given by telecommunication or
electronically, when transmitted to the applicable number or electronic mail
address so specified in (or pursuant to) this Section 12.10 and an appropriate
answerback is received or, if transmitted after 5:00 p.m. Texas time on a
Business Day in the jurisdiction to which such notice is sent or at any time on
a day that is not a Business Day in the jurisdiction to which such notice is
sent, then on the immediately following Business Day, (ii) if given by mail, on
the first Business Day in the jurisdiction to which such notice is sent
following the date three days after such communication is deposited in the mails
with first class postage prepaid, addressed as aforesaid or (iii) if given by
any other means, on the Business Day when actually received at such address or,
if not received on a Business Day, on the Business Day immediately following
such actual receipt.

 



45

 

 

Section 12.11 Representation by Counsel; Interpretation. The Parties acknowledge
that each Party to this Agreement has been represented by counsel in connection
with this Agreement and the transactions contemplated by this Agreement.
Accordingly, any rule of Law, or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it has no application and is expressly waived.

 

Section 12.12 Severability. If any provision of this Agreement is determined to
be invalid, illegal or unenforceable by any Governmental Entity, the remaining
provisions of this Agreement, to the extent permitted by Law shall remain in
full force and effect; provided, that the essential terms and conditions of this
Agreement for all parties remain valid, binding and enforceable.

 

Section 12.13 Expenses. Except as otherwise provided in this Agreement, each
Party shall bear its own expenses in connection with the transactions
contemplated by this Agreement.

 

Section 12.14 Waiver of Jury Trial. EACH OF THE COMPANY, THE MEMBERS, THE
MANAGING MEMBER AND ANY INDEMNITEES SEEKING REMEDIES HEREUNDER, HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION BASED ON, OR ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT
OR ACTION OF ANY MEMBER OR INDEMNITEE, IN EACH CASE, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.

 

Section 12.15 No Third Party Beneficiaries. Except as expressly provided in
Sections 7.4 and 10.2, nothing in this Agreement, express or implied, is
intended to confer upon any Party, other than the parties hereto and their
respective successors and permitted assigns, any rights or remedies under this
Agreement or otherwise create any third party beneficiary hereto.

 

Section 12.16 No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement (except in the case of the immediately succeeding
sentence) or any document, agreement, or instrument delivered contemporaneously
herewith, and notwithstanding the fact that any Party may be a partnership or
limited liability company, each Party hereto, by its acceptance of the benefits
of this Agreement, covenants, agrees and acknowledges that no Persons other than
the Parties shall have any obligation hereunder and that it has no rights of
recovery hereunder against, and no recourse hereunder or under any documents,
agreements, or instruments delivered contemporaneously herewith or in respect of
any oral representations made or alleged to be made in connection herewith or
therewith shall be had against, any former, current or future director, officer,
agent, Affiliate, manager, assignee, incorporator, controlling Person,
fiduciary, representative or employee of any Party (or any of their successor or
permitted assignees), against any former, current, or future general or limited
partner, manager, stockholder or member of any Party (or any of their successors
or permitted assignees) or any Affiliate thereof or against any former, current
or future director, officer, agent, employee, Affiliate, manager, assignee,
incorporator, controlling Person, fiduciary, representative, general or limited
partner, stockholder, manager or member of any of the foregoing, but in each
case not including the Parties (each, but excluding for the avoidance of doubt,
the Parties, a “Party Affiliate”), whether by or through attempted piercing of
the corporate veil, by or through a claim (whether in tort, contract or
otherwise) by or on behalf of such party against the Party Affiliates, by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable Law, or otherwise; it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on, or otherwise be incurred by any Party Affiliate,
as such, for any obligations of the applicable party under this Agreement or the
transactions contemplated hereby, under any documents or instruments delivered
contemporaneously herewith, in respect of any oral representations made or
alleged to be made in connection herewith or therewith, or for any claim
(whether in tort, contract or otherwise) based on, in respect of, or by reason
of, such obligations or their creation. Notwithstanding the foregoing, a Party
Affiliate may have obligations under any documents, agreements or instruments
delivered contemporaneously herewith or otherwise contemplated by this Agreement
if such Party Affiliate is a party to such document, agreement, agreement or
instrument. Except to the extent otherwise expressly set forth in, and subject
in all cases to the terms and conditions of and limitations herein, this
Agreement may only be enforced against, and any claim or cause of action of any
kind based upon, arising out of, or related to this Agreement, or the
negotiation, execution or performance of this Agreement, may only be brought
against the Persons that are expressly named as parties hereto and then only
with respect to the specific obligations set forth herein with respect to such
Party. Each Party Affiliate is expressly intended as a third party beneficiary
of this Section 12.16.

 

[Signatures on Next Page]

 

46

 

 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Amended and
Restated Limited Liability Company Agreement to be executed as of the day and
year first above written.

 

  COMPANY:       ATLAS TC HOLDINGS LLC       By:
                                      Name:     Title:  

 

  MANAGING MEMBER:       BOXWOOD MERGER CORP.       By:
                                        Name:     Title:  

 

  MEMBERS:       ATLAS TECHNICAL CONSULTANTS HOLDINGS LP       By: Atlas
Technical Consultants Holdings GP LLC   Its: General Partner         By:    
Name:     Title:  

 

Signature Page to Amended and Restated Limited Liability Company Agreement of
Atlas TC Holdings LLC

 

 

 

 

EXHIBIT A

 

Members   Number of Shares of Class B Common Stock Owned   Number of Units Owned
  Closing Date Capital Account Balance Boxwood Merger Corp.   [●]   [●]   [●]
Atlas Technical Consultants Holdings LP   [●]   [●]   [●]

 

 

 

Exhibit A to the Amended and Restated Limited Liability Company Agreement

of Atlas TC Holdings LLC

 

 

 

 

EXHIBIT B

 

Officer Listing

 

 

 

 

 

 

 

Exhibit B to the Amended and Restated Limited Liability Company Agreement

of Atlas Intermediate Holdings LLC

 

 

 



 

 